


Recording requested by:
And when recorded mail to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attention: Peter C. Kelley, Esq.
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING FROM ANY INSTRUMENT THAT TRANSFERS AN
INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:
YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, AND ASSIGNMENT OF LEASES AND
RENTS
(TEXAS)
THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, AND ASSIGNMENT OF LEASES
AND RENTS (TEXAS) (this “Security Instrument”) is given as of January 24, 2014,
by THE GC NET LEASE (HOUSTON ENCLAVE) INVESTORS, LLC, a Delaware limited
liability company (“Grantor”), to CHICAGO TITLE INSURANCE COMPANY (“Trustee”),
for the use and benefit of THE VARIABLE ANNUITY LIFE INSURANCE COMPANY, a Texas
corporation (“VALIC”), and NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PA., a Pennsylvania corporation (“NUF”), as co-lenders (collectively,
“Beneficiary”).
ARTICLE 1
PARTIES, PROPERTY, AND DEFINITIONS
The following terms and references shall have the meanings indicated:
1.1    Additional Interest: As defined in Section 9.13.
1.2    Applicable Usury Laws: As defined in Section 9.13.
1.3    Arizona Notes: Collectively, that certain Promissory Note made by GC
Phoenix Chandler, payable to the order of VALIC in the original principal amount
referenced therein, and that certain Promissory Note made by GC Phoenix
Chandler, payable to the order of NUF in the original principal amount
referenced therein, each of even date herewith.
1.4    Beneficiary: The Beneficiary named in the introductory paragraph of this
Security Instrument, whose legal address is c/o AIG Investments, 777 South
Figueroa Street, 16th Floor, Los Angeles, California 90017, together with any
future holder of the Note.
1.5    Business Day: Any day that is not a Saturday, Sunday or any other day on
which national banks in New York, New York are not open for business.
1.6    Cash Collateral Agreement: That certain Cash Collateral Agreement of even
date herewith among Grantor and Beneficiary, and acknowledged and agreed to by
the “Servicer” referenced therein, as the same may be amended, modified, amended
and restated, replaced or supplemented from time to time.
1.7    Certificate Concerning Governing Documents: That certain Certificate
Concerning Governing Documents of even date herewith made by Grantor and
Guarantor to Beneficiary.
1.8    Change in Control: means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Guarantor; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Guarantor by Persons who were neither (i) nominated by the board of
directors of Guarantor nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of Guarantor by any Person or group;
or (d) the replacement, removal or resignation of Griffin Capital Corporation or
an Affiliate thereof as asset manager and advisor to the Operating Partnership
and Guarantor except as hereinafter permitted, provided however, that the
exercise by a Starwood Entity of its rights under the Starwood Documents to (i)
elect a majority of the board of directors (as more particularly set forth in
Section 3.2 of the Investor Rights Agreement referenced in clause (b) of the
definition of the Starwood Documents) of the Guarantor or (ii) cause the
issuance of the Series A Preferred Shares (as defined in the Starwood Documents)
shall not be deemed to constitute a Change in

1



--------------------------------------------------------------------------------




Control hereunder; and provided, further, however, that if the board of
directors of the Guarantor decides (in accordance with their fiduciary
responsibility under applicable law) to cause the Guarantor to terminate the
Advisory Agreement with Griffin Capital Essential Asset Advisor, LLC
(“Advisor”), Grantor shall provide written notice to Beneficiary of such
termination and shall obtain the prior written consent of Beneficiary prior to
the board selecting a successor advisor for the Guarantor, which successor
advisor shall be reasonably acceptable to Beneficiary. Grantor shall submit or
shall cause the Guarantor to submit a request for approval of the successor
advisor within sixty (60) days of the termination of Advisor or any previously
approved successor advisor to Advisor.
1.9    Chattels: All goods, fixtures, inventory, equipment, building and other
materials, supplies, and other tangible personal property of every nature,
whether now owned or hereafter acquired by Grantor, used, intended for use, or
reasonably required in the construction, development, or operation of the
Property, together with all accessions thereto, replacements and substitutions
therefor, and proceeds thereof.
1.10    Controlling Persons: Collectively, (a) if Grantor is a partnership or
joint venture, all general partners or joint venturers of Grantor,
(b) Guarantor, (c) GC Member, (d) any other party directly or indirectly liable
for payment of the Secured Obligations, whether as maker, endorser, guarantor,
surety, general partner, or otherwise, and (e) any successor to any of the
foregoing.
1.11    Default: Any matter which, with the giving of notice, passage of time,
or both, would constitute an Event of Default.
1.12    Environmental Indemnity Agreement: That certain Environmental Indemnity
Agreement of even date herewith made by Grantor and Guarantor for the benefit of
Beneficiary, and the other indemnitees named therein, as the same may be
amended, modified, amended and restated, replaced or supplemented from time to
time.
1.13    ERISA: The Employee Retirement Income Security Act of 1974, as amended,
together with all rules and regulations issued thereunder.
1.14    Event of Default: As defined in Article 6.
1.15    GC Member: Shall mean The GC Net Lease (Houston Enclave) Member, LLC, a
Delaware limited liability company.
1.16    Grantor: The Grantor named in the introductory paragraph of this
Security Instrument (Secretary of State File No. 5316621), whose legal address
is 2121 Rosecrans Avenue, Suite 3321, El Segundo, California 90245.
1.17    Guarantor: Griffin Capital Essential Asset REIT, Inc., a Maryland
corporation.
1.18    Guaranty Agreement: That certain Recourse Carve Out Guaranty Agreement
of even date herewith made by Guarantor for the benefit of Beneficiary, as the
same may be amended, modified, amended and restated, replaced or supplemented
from time to time.
1.19    Highest Lawful Rate: As defined in Section 9.13.
1.20    Insurance Agreement: That certain Agreement Concerning Insurance
Requirements of even date herewith executed by Grantor for the benefit of
Beneficiary, as the same may be amended, modified, amended and restated,
replaced or supplemented from time to time.
1.21    Intangible Personalty: All of Grantor’s right, title and interest in and
to the following: the right to use all trademarks and trade names and symbols or
logos used in connection therewith, or any modifications or variations thereof,
in connection with the operation of the improvements existing or to be
constructed on the Property, together with all accounts, deposit accounts,
letter of credit rights, investment property, monies in the possession of
Beneficiary (including, without limitation, proceeds from insurance, retainages
and deposits for taxes and insurance), Permits, contract rights (including,
without limitation, rights to receive insurance proceeds) and general
intangibles (whether now owned or hereafter acquired, and including proceeds
thereof) relating to or arising from Grantor’s ownership, use, operation,
leasing, or sale of all or any part of the Property, specifically including but
in no way limited to any right which Grantor may have or acquire to transfer any
development rights from the Property to other real property, and any development
rights which may be so transferred.
1.22    Lease Certificate: That certain Certificate Concerning Leases and
Financial Condition of even date herewith made by Grantor to Beneficiary
concerning Leases and financial condition of the Property.
1.23    Leases: Any and all leases, subleases and other agreements under the
terms of which any person other than Grantor has or acquires any right to occupy
or use the Property, or any part thereof, as the same may be amended, modified,
amended and restated, replaced or supplemented from time to time.
1.24    Letter of Credit Agreement: Any Agreement Concerning Letter of Credit
entered into pursuant to the Vacancy Risk Agreement, in the form attached as an
exhibit to the Vacancy Risk Agreement.

2



--------------------------------------------------------------------------------




1.25    Limited Recourse Secured Guaranty Agreement: That certain Limited
Recourse Secured Guaranty Agreement of even date herewith, given by GC Member
and the Other Holding Companies in favor of Beneficiary.
1.26    Loan: The loan from Beneficiary to Grantor evidenced by the Note.
1.27    Loan Documents: The Note, all of the deeds of trust, mortgages and other
instruments and documents securing or executed and delivered in connection with
the Note, including this Security Instrument, the Insurance Agreement, the
Environmental Indemnity Agreement, the Guaranty Agreement, the Cash Collateral
Agreement, the TI/LC Reserve Agreement, the Letter of Credit Agreement, the
Partial Release Agreement, the Vacancy Risk Agreement, the Certificate
Concerning Governing Documents, the Lease Certificate, the Subordination of
Management Agreement, Subordination of Sub-Management Agreement, the Pledge and
Security Agreement, the Limited Recourse Secured Guaranty Agreement, the Other
Second Security Instruments, the Other Limited Recourse Secured Guaranty
Agreements, the Receipt and Agreement, and each of the other documents executed
or delivered in connection with the transaction pursuant to which the Note has
been executed and delivered. The term “Loan Documents” also includes all
amendments, modifications, amendments and restatements, supplements, extensions,
renewals, and replacements of each document referred to above.
1.28    Maximum Amount: As defined in Section 9.13.
1.29    New Jersey Notes: Collectively, that certain Promissory Note made by GC
Warren, payable to the order of VALIC in the original principal amount
referenced therein, and that certain Promissory Note made by GC Warren, payable
to the order of NUF in the original principal amount referenced therein, each of
even date herewith.
1.30    North Carolina Notes: Collectively, that certain Promissory Note made by
GC Charlotte, payable to the order of VALIC in the original principal amount
referenced therein, and that certain Promissory Note made by GC Charlotte,
payable to the order of NUF in the original principal amount referenced therein,
each of even date herewith.
1.31    Note: Collectively, (i) Grantor’s promissory note of even date herewith,
payable to the order of VALIC in the principal face amount of $20,140,200 (the
“VALIC Note”), and (ii) Grantor’s promissory note of even date herewith, payable
to the order of NUF in the principal face amount of $9,919,800 (the “NUF Note”)
(and in the aggregate collective amount of $30,060,000), together with all
renewals, extensions and modifications of such promissory notes, as the same may
be amended, modified, amended and restated, replaced or supplemented from time
to time. The NUF Note and the VALIC Note are also sometimes referred
collectively herein as the “Notes.” All terms and provisions of the Notes are
incorporated by this reference in this Security Instrument.
1.32    Ohio Notes: Collectively, that certain Promissory Note made by GC Beaver
Creek, payable to the order of VALIC in the original principal amount referenced
therein, and that certain Promissory Note made by GC Beaver Creek, payable to
the order of NUF in the original principal amount referenced therein, each of
even date herewith.
1.33    Operating Partnership: means Griffin Capital Essential Asset Operating
Partnership, L.P., a Delaware limited partnership.
1.34    Other Borrowers: Collectively, The GC Net Lease (Warren) Investors, LLC,
a Delaware limited liability company (“GC Warren”), The GC Net Lease (Beaver
Creek) Investors, LLC, a Delaware limited liability company (“GC Beaver Creek”),
The GC Net Lease (Phoenix Chandler) Investors, LLC, a Delaware limited liability
company (“GC Phoenix Chandler”), and The GC Net Lease (Charlotte) Investors,
LLC, a Delaware limited liability company (“GC Charlotte”).
1.35    Other First Security Instruments: Collectively, (i) a First Mortgage,
Security Agreement, Fixture Filing, and Assignment of Leases and Rents (New
Jersey) executed by GC Warren for the benefit of Beneficiary to secure the Loan;
(ii) a First Mortgage, Security Agreement, Fixture Filing, and Assignment of
Leases and Rents (Ohio) executed by GC Beaver Creek for the benefit of
Beneficiary to secure the Loan (iii) a First Deed of Trust, Security Agreement,
Fixture Filing, and Assignment of Leases and Rents (Arizona) executed by GC
Phoenix Chandler for the benefit of Beneficiary to secure the Loan; and (iv) a
First Deed of Trust, Security Agreement, Fixture Filing, and Assignment of
Leases and Rents (North Carolina) executed by GC Charlotte for the benefit of
Beneficiary to secure the Loan.
1.36    Other Holding Companies: Collectively, The GC Net Lease (Warren) Member,
LLC, a Delaware limited liability company, The GC Net Lease (Beaver Creek)
Member, LLC, a Delaware limited liability company, The GC Net Lease (Phoenix
Chandler) Member, LLC, a Delaware limited liability company, and The GC Net
Lease (Charlotte) Member, LLC, a Delaware limited liability company.
1.37    Other Loan Documents: Collectively, (i) the Other Notes, (ii) the Other
First Security Instruments; and any and all other “Loan Documents” as such term
is defined in the Other First Security Instruments.
1.38    Other Loan Guaranty Documents: Collectively, (i) Non-Recourse Secured
Guaranty Agreement (Texas Property Owner as Guarantor), of even date herewith,
given by Grantor, as guarantor, in favor of Beneficiary, as lender under the
Other Loans,

3



--------------------------------------------------------------------------------




and (ii) that certain Second Deed of Trust, Security Agreement, Fixture Filing
and Assignment of Leases and Rents Securing Guaranty of even date herewith,
given by Grantor in favor of Beneficiary as security for such Limited Recourse
Secured Guaranty Agreement.
1.39    Other Loans: Collectively (i) the $26,160,000 loan to GC Warren New
Jersey Notes, (ii) the $10,800,000 loan to GC Beaver Creek evidenced by the Ohio
Notes, (iii) the $19,860,000 loan to GC Phoenix Chandler evidenced by the
Arizona Notes, and (iv) the $23,760,000 loan to GC Charlotte evidenced by the
North Carolina Notes.
1.40    Other Limited Recourse Secured Guaranty Agreements: Those certain
Limited Recourse Secured Guaranty Agreements, of even date herewith, given by
each of the Other Borrowers in favor of Beneficiary as “Lender” under the Other
Loans.
1.41    Other Notes: Collectively, the New Jersey Notes, the Ohio Notes, the
Arizona Notes and the North Carolina Notes.
1.42    Other Property: Shall mean the “Property” as defined in the Other First
Security Instruments from time to time.
1.43    Other Second Security Instruments: Collectively, (i) a Second Mortgage,
Security Agreement, Fixture Filing, and Assignment of Leases and Rents Securing
Guaranty (New Jersey) executed by GC Warren for the benefit of Beneficiary to
secure the Loan; (ii) a Second Mortgage, Security Agreement, Fixture Filing, and
Assignment of Leases and Rents Securing Guaranty (Ohio) executed by GC beaver
Creek for the benefit of Beneficiary to secure the Loan (iii) a Second Deed of
Trust, Security Agreement, Fixture Filing, and Assignment of Leases and Rents
Securing Guaranty (Arizona) executed by GC Phoenix Chandler for the benefit of
Beneficiary to secure the Loan; and (iv) a Second Deed of Trust, Security
Agreement, Fixture Filing, and Assignment of Leases and Rents Securing Guaranty
(North Carolina) executed by GC Charlotte for the benefit of Beneficiary to
secure the Loan.
1.44    Partial Release Agreement: That certain Partial Release Agreement, of
even date herewith, made by Grantor, the Other Borrowers and Beneficiary.
1.45    Permits: All permits, licenses, certificates and authorizations
necessary for the development, ownership, use, occupancy, operation and
maintenance of the Property.
1.46    Permitted Exceptions: The matters (excluding matters of survey) set
forth in Schedule B-I of the title insurance policy insuring the lien created by
this Security Instrument, in form and substance satisfactory to, and accepted
by, Beneficiary, that Grantor has caused to be delivered to Beneficiary in
connection with the Loan.
1.47    Person: means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.
1.48    Pledge and Security Agreement: Shall mean that certain Pledge and
Security Agreement – Limited Liability Company Interests of even date herewith,
given by GC Member and the Other Holding Companies, in favor of Beneficiary.
1.49    Property: The tract or tracts of land and easement parcels described in
Exhibit A attached hereto, together with Grantor’s entire right, title and
interest in and to the following:
(a)    All buildings, structures, and improvements now or hereafter located on
such tract or tracts, as well as all rights-of-way, easements, and other
appurtenances thereto;
(b)    All of Grantor’s right, title and interest in and to any land lying
between the boundaries of such tract or tracts and the center line of any
adjacent street, road, avenue, or alley, whether opened or proposed;
(c)    All of the rents, income, receipts, revenues, issues and profits of and
from such tract or tracts and improvements;
(d)    All (i) water and water rights (whether decreed or undecreed, tributary,
nontributary or not nontributary, surface or underground, or appropriated or
unappropriated); (ii) ditches and ditch rights; (iii) spring and spring rights;
(iv) reservoir and reservoir rights; and (v) shares of stock in water, ditch and
canal companies and all other evidence of such rights, which are now owned or
hereafter acquired by Grantor and which are appurtenant to or which have been
used in connection with such tract or tracts or improvements;
(e)    All of Grantor’s right, title and interest in and to all minerals, crops,
timber, trees, shrubs, flowers, and landscaping features now or hereafter
located on, under or above such tract or tracts;
(f)    All machinery, apparatus, equipment, fittings, chattels, fixtures
(whether actually or constructively attached, and including all trade, domestic,
and ornamental fixtures) now or hereafter located in, upon, or under such tract
or tracts or improvements and used or usable in connection with any present or
future operation thereof, including but not limited to all heating,
air-conditioning, freezing, lighting, laundry, incinerating and power equipment;
engines; pipes; pumps; tanks; motors; conduits; switchboards; plumbing, lifting,
cleaning, fire prevention, fire extinguishing, refrigerating,

4



--------------------------------------------------------------------------------




ventilating, cooking, and communications apparatus; boilers, water heaters,
ranges, furnaces, and burners; appliances; vacuum cleaning systems; elevators;
escalators; shades; awnings; screens; storm doors and windows; stoves;
refrigerators; attached cabinets; partitions; ducts and compressors; rugs and
carpets; draperies; and all additions thereto and replacements therefor;
(g)    All development rights associated with such tract or tracts, whether
previously or subsequently transferred to such tract or tracts from other real
property or now or hereafter susceptible of transfer from such tract or tracts
to other real property; and all rights as a “declarant”, “architectural
committee” or similar party under any declaration, covenants conditions and
restrictions, or similar instrument or agreement;
(h)    All awards and payments, including interest thereon, resulting from the
exercise of any right of eminent domain or any other public or private taking
of, injury to, or decrease in the value of, any of such property; and
(i)    All other and greater rights and interests of every nature in such tract
or tracts and in the possession or use thereof and income therefrom, whether now
owned or subsequently acquired by Grantor.
1.50    Questioned Bidder: As defined in Section 7.7(e)(ii).
1.51    Receipt and Agreement: That certain Receipt and Agreement entered into
by Grantor, Trustee and Beneficiary, dated as of the date hereof.
1.52    Schlumberger Lease: That certain Lease dated December 12, 2011, made by
and between Schlumberger Technology Corporation, as tenant, and 1200 Enclave
Parkway, LLC, as original landlord and predecessor in interest to Grantor, as
current landlord, as the same may be amended, modified, amended and restated,
replaced or supplemented from time to time.
1.53    Schlumberger Tenant: Shall mean the tenant under the Schlumberger Lease.
1.54    Secured Obligations: All present and future obligations of Grantor to
Beneficiary evidenced by or contained in the Note, this Security Instrument and
all other Loan Documents, whether stated in the form of promises, covenants,
representations, warranties, conditions, or prohibitions or in any other form.
If the maturity of the Note secured by this Security Instrument is accelerated,
the Secured Obligations shall include an amount equal to any prepayment premium
which would be payable under the terms of the Note as if the Note were prepaid
in full on the date of the acceleration. If under the terms of the Note no
voluntary prepayment would be permissible on the date of such acceleration, then
the prepayment fee or premium to be included in the Secured Obligations shall be
equal to one hundred fifty percent (150%) of the highest prepayment fee or
premium set forth in the Note, calculated as of the date of such acceleration,
as if prepayment were permitted on such date. Notwithstanding anything contained
herein or in the other Loan Documents to the contrary, Grantor’s obligations
under the Environmental Indemnity Agreement shall not be secured by this
Security Instrument and shall not constitute Secured Obligations hereunder.
1.55    Starwood Documents: means, collectively (each dated, as applicable,
November 5, 2013): (a) the Second Amended and Restated Limited Partnership
Agreement of the Operating Partnership, as amended by Amendment No. 1 the Second
Amended and Restated Limited Partnership Agreement of the Operating Partnership,
(b) the Investor Rights Agreement entered into between the Operating
Partnership, Guarantor, Griffin Capital Essential Asset Advisor LLC, and SPT
Griffin Holdings, LLC, (c) the Series A Cumulative Redeemable Exchangeable
Preferred Unit Purchase Agreement entered into between the Operating
Partnership, Guarantor, SPT Griffin Holdings, LLC, and Starwood Property Trust,
Inc., (d) Guarantor’s Articles Supplementary Establishing and Fixing the Rights
and Preferences of a Series of Preferred Stock, (e) Subordination of Second
Amended and Restated Advisory Agreement entered into between Guarantor, SPT
Griffin Holdings, LLC, and Griffin Capital Essential Asset Advisor, LLC, (f)
Subordination of Management Agreements entered into between the Operating
Partnership, various affiliates of the Operating Partnership, SPT Griffin
Holdings, LLC, and Griffin Capital Essential Asset Property Management, LLC and
(g) the Escrow Agreement entered into between the Operating Partnership,
Guarantor, Griffin Capital Essential Asset Advisor, LLC, SPT Griffin Holdings,
LLC and Sidley Austin LLP.
1.56    Starwood Entity: Starwood Property Trust, Inc., a Maryland corporation,
or any wholly owned direct or indirect subsidiary thereof with SPT Griffin
Holdings, LLC being a wholly owned indirect subsidiary of Starwood Property
Trust, Inc.
1.57    State: The State in which the Property is located.
1.58    Sub-Management Agreement: As defined in Section 4.23.
1.59    Sub-Manager: As defined in Section 4.23.
1.60    Subordination of Management Agreement: That certain Consent,
Subordination and Recognition Agreement (Management Agreement) dated as of the
date hereof, by and among Grantor, Beneficiary and the Property Manager (as such
term is defined in Section 4.23 hereof) of the Property.

5



--------------------------------------------------------------------------------




1.61    Subordination of Sub-Management Agreement: That certain Consent,
Subordination and Recognition Agreement (Sub-Management Agreement) dated as of
the date hereof, by and among Grantor, Beneficiary and the Sub-Manager (as such
term is defined in Section 4.23 hereof) of the Property.
1.62    TI/LC Reserve Agreement: Any Tenant Improvement Cost and Leasing
Commission Reserve Agreement that is entered into pursuant to the Vacancy Risk
Agreement, in the form attached as an exhibit to the Vacancy Risk Agreement.
1.63    Trustee: The Trustee named in the introductory paragraph of this
Security Instrument, whose address is 2828 Routh Street, Suite 800, Dallas,
Texas 75201.
1.64    Vacancy Risk Agreement: That certain Vacancy Risk Agreement, dated as of
the date hereof, made by Grantor, the Other Borrowers, and Beneficiary and
acknowledged and agreed to by the “Servicer” referenced therein, as the same may
be amended, modified, amended and restated, replaced or supplemented from time
to time.
ARTICLE 2
GRANTING CLAUSE
2.1    Grant to Trustee. FOR GOOD AND VALUABLE CONSIDERATION, including the
indebtedness herein recited and the trust herein created, the receipt of which
is hereby acknowledged, as security for the Secured Obligations, Grantor hereby
irrevocably grants, transfers, conveys and assigns the Property to Trustee, IN
TRUST, WITH POWER OF SALE, for the benefit and security of Beneficiary, and
subject to all provisions hereof.
2.2    Security Interest to Beneficiary. As additional security for the Secured
Obligations, Grantor hereby grants to Beneficiary a security interest in the
Property, Chattels and Intangible Personalty. To the extent any of the Property,
Chattels or Intangible Personalty may be or have been acquired with funds
advanced by Beneficiary under the Loan Documents, this security interest is a
purchase money security interest. This Security Instrument constitutes a
security agreement under the Uniform Commercial Code of the State (the “Code”)
with respect to any part of the Property, Chattels and Intangible Personalty
that may or might now or hereafter be or be deemed to be personal property,
fixtures or property other than real estate (all collectively hereinafter called
“Collateral”); all of the terms, provisions, conditions and agreements contained
in this Security Instrument pertain and apply to the Collateral as fully and to
the same extent as to any other property comprising the Property, and the
following provisions of this Section shall not limit the generality or
applicability of any other provisions of this Security Instrument but shall be
in addition thereto:
(a)    The Collateral shall be used by Grantor solely for business purposes, and
all Collateral (other than the Intangible Personalty) shall be installed upon
the real estate comprising part of the Property for Grantor’s own use or as the
equipment and furnishings furnished by Grantor, as landlord, to tenants of the
Property;
(b)    Subject to Section 5.7 below, the Collateral (other than the Intangible
Personalty) shall be kept at the real estate comprising a part of the Property,
and shall not be removed therefrom without the consent of Beneficiary (being the
Secured Party as that term is used in the Code); and the Collateral (other than
the Intangible Personalty) may be affixed to such real estate but shall not be
affixed to any other real estate;
(c)    No financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office; and Grantor will, at its cost and
expense, upon demand, furnish to Beneficiary such further information and will
execute and deliver to Beneficiary such financing statements and other documents
in form satisfactory to Beneficiary and will do all such acts and things as
Beneficiary may at any time or from time to time reasonably request or as may be
necessary or appropriate to establish and maintain a perfected first-priority
security interest in the Collateral as security for the Secured Obligations,
subject to no adverse liens or encumbrances; and Beneficiary is hereby
authorized to execute and/or to file any such financing statements or other
documents; and Grantor will pay the cost of filing the same or filing or
recording such financing statements or other documents and this instrument in
all public offices wherever filing or recording is deemed by Beneficiary to be
necessary or desirable;
(d)    The terms and provisions contained in this Section and in Section 7.6 of
this Security Instrument shall, unless the context otherwise requires, have the
meanings and be construed as provided in the Code; and
(e)    This Security Instrument shall be effective as a financing statement
filed as a fixture filing with respect to all fixtures included within the
Property and is to be filed for record in the office of the recorder of each
county where any part of the Property (including said fixtures) is situated.
This Security Instrument shall also be effective as a financing statement
covering “As-extracted collateral” and accounts subject to Section 9-502(c) of
the Texas Business and Commerce Code and is to be filed for record in the real
property records. The mailing addresses of Grantor and the Beneficiary are set
forth in Article 1 of this Security Instrument. A carbon, photographic or other
reproduction of this Security Instrument or any financing statement relating to
this Security Instrument shall be sufficient as a financing statement. The
filing of this Security Instrument in the real property records of the county
where the Property is located shall constitute a fixture filing

6



--------------------------------------------------------------------------------




in accordance with the Code. Information concerning the security interests
created hereby may be obtained at the addresses set forth in Article 1 of this
Security Instrument. Grantor is the “Debtor” and Beneficiary is the “Secured
Party” (as those terms are defined and used in the Code) insofar as this
Security Instrument constitutes a financing statement. The filing by Beneficiary
of any other financing statement relating to the Collateral shall not be
construed to diminish any right or priority to the Collateral hereunder.
ARTICLE 3
GRANTOR’S REPRESENTATIONS AND WARRANTIES
3.1    Warranty of Title. Grantor represents and warrants to Beneficiary that:
(a)    Grantor has good and indefeasible fee simple title to the Property, and
such fee simple title is free and clear of all liens, encumbrances, security
interests and other claims whatsoever, subject only to the Permitted Exceptions;
(b)    Grantor is the sole and absolute owner of the Chattels and the Intangible
Personalty, free and clear of all liens, encumbrances, security interests and
other claims whatsoever, subject only to the Permitted Exceptions;
(c)    This Security Instrument is a valid and enforceable first lien and
security interest on the Property, Chattels and Intangible Personalty, subject
only to the Permitted Exceptions; and
(d)    Subject to the Permitted Exceptions, Trustee, for itself and its
successors and assigns, hereby agrees to warrant and forever defend, all and
singular all of the Property and property interests granted and conveyed
pursuant to this Security Instrument, against every person whomsoever lawfully
claiming, or to claim, the same or any part thereof.
The representations, warranties and covenants contained in this Section 3.1
shall survive foreclosure of this Security Instrument, and shall inure to the
benefit of and be enforceable by any person who may acquire title to the
Property, the Chattels, or the Intangible Personalty pursuant to any such
foreclosure.
3.2    Due Authorization. If Grantor is other than a natural person, then each
individual who executes this document on behalf of Grantor represents and
warrants to Beneficiary that such execution has been duly authorized by all
necessary corporate, partnership, limited liability company or other action on
the part of Grantor. Grantor represents that Grantor has obtained all consents
and approvals required in connection with the execution, delivery and
performance of this Security Instrument.
3.3    Other Representations and Warranties. Grantor represents and warrants to
Beneficiary as of the date hereof, as follows:
(a)    Grantor is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware. Grantor is duly
authorized to transact business in and is in good standing under the laws of the
State of Texas. The sole Controlling Persons of Grantor are Guarantor, and GC
Member;
(b)    The execution, delivery and performance by Grantor of the Loan Documents
are within Grantor’s power and authority and have been duly authorized by all
necessary action;
(c)    This Security Instrument is, and each other Loan Document to which
Grantor or Guarantor is a party will, when delivered hereunder, be valid and
binding obligations of Grantor and Guarantor enforceable against Grantor and
Guarantor in accordance with their respective terms, except as limited by
equitable principles and bankruptcy, insolvency and similar laws affecting
creditors’ rights;
(d)    The execution, delivery and performance by Grantor and Guarantor of the
Loan Documents will not contravene any contractual or other restriction binding
on or affecting Grantor or any Controlling Person and will not result in or
require the creation of any lien, security interest, other charge or encumbrance
(other than pursuant to the Loan Documents) upon or with respect to any of its
properties;
(e)    The execution, delivery and performance by Grantor and Guarantor of the
Loan Documents does not violate or contravene any applicable law;
(f)    No authorization, approval, consent or other action by, and no notice to
or filing with, any court, governmental authority or regulatory body is required
for the due execution, delivery and performance by Grantor and Guarantor of any
of the Loan Documents or the effectiveness of any assignment of any of Grantor’s
rights and interests of any kind to Beneficiary;
(g)    No part of the Property, Chattels, or Intangible Personalty is in the
hands of a receiver, no application for a receiver is pending with respect to
any portion of the Property, Chattels, or Intangible Personalty, and no part of
the Property, Chattels, or Intangible Personalty is subject to any foreclosure
or similar proceeding;

7



--------------------------------------------------------------------------------




(h)    Neither Grantor nor any Controlling Person has made any assignment for
the benefit of creditors, nor has Grantor or any Controlling Person filed, or
had filed against it, any petition in bankruptcy;
(i)    There is no pending or, to the best of Grantor’s knowledge, threatened,
litigation, action, proceeding or investigation, including, without limitation,
any condemnation proceeding, against Grantor, any Controlling Person or the
Property before any court, governmental or quasi-governmental, arbitrator or
other authority;
(j)    Grantor is a “non-foreign person” within the meaning of Sections 1445 and
7701 of the United States Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder;
(k)    Access to and egress from the Property are available and provided by
public streets, or valid easements appurtenant thereto and Grantor has no
knowledge of any federal, state, county, municipal or other governmental plans
to change the highway or road system in the vicinity of the Property or to
restrict or change access from any such highway or road to the Property;
(l)    All public utility services necessary for the operation of all
improvements constituting part of the Property for their intended purposes are
available at the boundaries of the land constituting part of the Property,
including water supply, storm and sanitary sewer facilities, and natural gas,
electric, telephone and cable television facilities;
(m)    The Property is located in the City of Houston, Texas, which City does
not have a Zoning Code. The development use and operation of the Property as it
is currently operated. The Property complies in all respects with all zoning
ordinances, regulations, requirements, conditions and restrictions, including
but not limited to deed restrictions and restrictive covenants, applicable to
the Property;
(n)    There are no special or other assessments for public improvements or
otherwise now affecting the Property, nor does Grantor know of any pending or
threatened special assessments affecting the Property or any contemplated
improvements affecting the Property that may result in special assessments.
There are no tax abatements or exceptions affecting the Property;
(o)    Grantor and each Controlling Person has filed all tax returns it is
required to have filed, and has paid all taxes as shown on such returns or on
any assessment received pertaining to the Property;
(p)    Grantor has not received any written notice from any governmental body
having jurisdiction over any part of the Property as to any violation of any
applicable law, or any notice from any insurance company or inspection or rating
bureau setting forth any requirements as a condition to the continuation of any
insurance coverage on or with respect to the Property or the continuation
thereof at premium rates existing at present which have not been remedied or
satisfied;
(q)    Neither Grantor nor any Controlling Person is in default, in any manner
which would adversely affect its properties, assets, operations or condition
(financial or otherwise), in the performance, observance or fulfillment of any
of the obligations, covenants or conditions set forth in any agreement or
instrument to which it is a party or by which it or any of its properties,
assets or revenues are bound;
(r)    Except as set forth in the Lease Certificate, there are no occupancy
rights (written or oral), Leases or tenancies presently affecting any part of
the Property. The Lease Certificate contains a true and correct description of
all Leases presently affecting the Property. No written or oral agreements or
understandings exist between Grantor and the tenants under the Leases described
in the Lease Certificate that grant such tenants any rights greater than those
described in the Lease Certificate or that are in any way inconsistent with the
rights described in the Lease Certificate;
(s)    There are no options to purchase, purchase contracts or other similar
agreements of any type (written or oral) presently affecting any part of the
Property;
(t)    There exists no brokerage agreement with respect to the purchase of any
part of the Property;
(u)    Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, (i) there are no contracts presently affecting the Property
(“Contracts”) having a term in excess of one hundred eighty (180) days or not
terminable by Grantor (without penalty) on thirty (30) days’ notice; (ii)
Grantor has heretofore delivered to Beneficiary true and correct copies of each
of the Contracts together with all amendments thereto; (iii) Grantor is not in
default of any obligations under any of the Contracts; and (iv) the Contracts
represent the complete agreement between Grantor and such other parties as to
the services to be performed or materials to be provided thereunder and the
compensation to be paid for such services or materials, as applicable, and
except as otherwise disclosed herein, such other parties possess no unsatisfied
claims against Grantor. Grantor is not in default under any of the Contracts and
no event has occurred which, with the passing of time or the giving of notice,
or both, would constitute a default under any of the Contracts;

8



--------------------------------------------------------------------------------




(v)    Grantor or its tenants have obtained all Permits necessary for the
operation, use, ownership, development, occupancy and maintenance of the
Property as it is currently being operated. None of the Permits has been
suspended or revoked, and all of the Permits are in full force and effect and
are fully paid for, and Grantor has made or will make application for renewals
of any of the Permits prior to the expiration thereof;
(w)    All insurance policies held by Grantor relating to or affecting the
Property are in full force and effect and shall remain in full force and effect
until all Secured Obligations are satisfied. Grantor has not received any notice
of default or notice terminating or threatening to terminate any such insurance
policies. Grantor has made or will make application for renewals of any of such
insurance policies prior to the expiration thereof;
(x)    Grantor currently complies with ERISA. Neither the making of the Loan nor
the exercise by Beneficiary of any of its rights under the Loan Documents
constitutes or will constitute a non-exempt, prohibited transaction under ERISA;
and
(y)    Grantor’s exact legal name is correctly set out in the introductory
paragraph of this Security Instrument. Grantor’s Secretary of State File Number
is correctly set forth in the definition of “Grantor” set forth in Article 1
hereof. Grantor’s location (as such term is used in Section 5.8 hereof) is the
State of Delaware.
3.4    Continuing Effect. Grantor shall be liable to Beneficiary for any damage
suffered by Beneficiary if any of the foregoing representations are inaccurate
as of the date hereof, regardless when such inaccuracy may be discovered by, or
result in harm to, Beneficiary. Grantor further represents and warrants that the
foregoing representations and warranties, as well as all other representations
and warranties of Grantor to Beneficiary relative to the Loan Documents shall
survive termination of this Security Instrument.
ARTICLE 4
GRANTOR’S AFFIRMATIVE COVENANTS
4.1    Payment of Note. Grantor will pay all principal, interest, and other sums
payable under the Note, on the date when such payments are due, without notice
or demand.
4.2    Performance of Other Obligations. Grantor will promptly perform and
comply with all other covenants, conditions, and prohibitions required of
Grantor by the terms of the Loan Documents.
4.3    Other Encumbrances. Grantor will promptly perform and comply with all
covenants, conditions, and prohibitions required of Grantor in connection with
any other encumbrance affecting the Property, the Chattels, or the Intangible
Personalty, or any part thereof, or any interest therein, regardless of whether
such other encumbrance is superior or subordinate to the lien hereof.
4.4    Payment of Taxes.
(a)    Property Taxes. Unless Grantor is depositing with Beneficiary the amounts
required pursuant to Section 4.4(b), Grantor will (i) pay or cause to be paid,
before delinquency, all taxes and assessments, general or special, which may be
levied or imposed at any time against Grantor’s interest and estate in the
Property, the Chattels, or the Intangible Personalty, and (ii) within thirty
(30) days after each payment of any such tax or assessment, Grantor will deliver
to Beneficiary, without notice or demand, an official receipt for such payment
if issued by the taxing authority and if not, cancelled checks or other
reasonable evidence of payment. At Beneficiary’s option, Beneficiary may retain
the services of a firm to monitor the payment of all taxes and assessments
relating to the Property, the cost of which shall be borne by Grantor.
(b)    Deposit for Taxes: From and after the occurrence of a Default or an Event
of Default, and at such times as a Triggering Event Condition (as defined in the
Cash Collateral Agreement) is otherwise continuing, with each monthly payment
under the Note, Grantor shall deposit with Beneficiary an amount equal to 1/12th
of the amount which Beneficiary estimates will be required to pay the next
annual payment of taxes, assessments, and similar governmental charges referred
to in this Section. The purpose of these provisions is to provide Beneficiary
with sufficient funds on hand to pay all such taxes, assessments, and other
governmental charges thirty (30) days before the date on which they become past
due. If the Beneficiary, in its sole discretion, determines that the funds
escrowed hereunder are, or will be, insufficient, Grantor shall upon demand pay
such additional sums as Beneficiary shall determine necessary and shall pay any
increased monthly charges requested by Beneficiary. Provided no Default or Event
of Default exists hereunder, Beneficiary will apply the amounts so deposited to
the payment of such taxes, assessments, and other charges when due, but in no
event will Beneficiary be liable for any interest on any amount so deposited,
and any amount so deposited may be held and commingled with Beneficiary’s own
funds.
(c)    Intangible Taxes. If by reason of any statutory or constitutional
amendment or judicial decision adopted or rendered after the date hereof, any
tax, assessment, or similar charge is imposed against the Note or against
Beneficiary, or against any interest of Beneficiary in any real or personal
property encumbered hereby (but excluding any taxes in the

9



--------------------------------------------------------------------------------




nature of income taxes on the overall income or profits of Beneficiary to which
Beneficiary may be subject), Grantor will pay such tax, assessment, or other
charge before delinquency and will pay to Beneficiary any and all costs,
expenses, or diminution of income incurred by Beneficiary in connection
therewith. In the event Grantor is unable to do so, either for economic reasons
or because the legal provisions or decisions creating such tax, assessment or
charge forbid Grantor from doing so, then the Note will, at Beneficiary’s
option, become due and payable in full upon ninety (90) days’ notice to Grantor,
without prepayment premium or penalty.
(d)    Right to Contest. Notwithstanding any other provision of this
Section 4.4, Grantor will not be deemed to be in default solely by reason of
Grantor’s failure to pay any tax, assessment or similar governmental charge so
long as, in Beneficiary’s judgment, each of the following conditions is
satisfied:
(i)    Grantor and/or Schlumberger Tenant is engaged in and diligently pursuing
in good faith administrative or judicial proceedings appropriate to contest the
validity or amount of such tax, assessment, or charge; and
(ii)    The payment of such tax, assessment, or charge would necessarily and
materially prejudice Grantor’s and/or Schlumberger Tenant’s prospects for
success in such proceedings; and
(iii)    Nonpayment of such tax, assessment, or charge will not result in the
loss or forfeiture of any property encumbered hereby or any interest of
Beneficiary therein; and
(iv)    Grantor deposits or causes to be deposited with Beneficiary, as security
for such payment which may ultimately be required, a sum equal to the amount of
the disputed tax, assessment or charge plus the interest, penalties, advertising
charges, and other costs which Beneficiary estimates are likely to become
payable if such contest is unsuccessful.
If Beneficiary determines that any one or more of such conditions is not
satisfied or is no longer satisfied, Grantor will pay the tax, assessment, or
charge in question, together with any interest and penalties thereon, within ten
(10) days after Beneficiary gives notice of such determination.
4.5    Maintenance of Insurance.
(a)    Coverages Required. Grantor shall maintain or cause to be maintained,
with insurance companies or associations satisfying the requirements of the
Insurance Agreement, all insurance required under the terms of the Insurance
Agreement, and shall comply with each and every covenant and agreement contained
in the Insurance Agreement, the provisions of which are hereby incorporated by
this reference.
(b)    Renewal Policies. Prior to the expiration date of each insurance policy
required pursuant to the Insurance Agreement, Grantor will deliver to
Beneficiary evidence of the renewal or replacement of such policy as required
pursuant to the Insurance Agreement, with evidence satisfactory to Beneficiary
that the applicable premium has been prepaid.
(c)    Deposit for Premiums. From and after the occurrence of a Default or an
Event of Default, and at such times as a Triggering Event Condition (as defined
in the Cash Collateral Agreement is otherwise continuing, with each monthly
payment under the Note, Grantor will deposit an amount equal to 1/12th of the
amount which Beneficiary estimates will be required to pay the next required
annual premium for each insurance policy referred to in this Section. The
purpose of these provisions is to provide Beneficiary with sufficient funds on
hand, no later than thirty (30) days before the date on which the payment of
such premiums will become due, so as to permit Beneficiary to pay all such
premiums when due. If the Beneficiary, in its sole discretion, determines that
the funds escrowed hereunder are, or will be, insufficient, Grantor shall upon
demand pay such additional sums as Beneficiary shall determine necessary and
shall pay any increased monthly charges requested by Beneficiary. Provided no
Default or Event of Default exists hereunder, Beneficiary will apply the amounts
so deposited to the payment of such insurance premiums when due, but in no event
will Beneficiary be liable for any interest on any amounts so deposited, and the
money so received may be held and commingled with Beneficiary’s own funds.
(d)    Application of Hazard Insurance Proceeds. Grantor shall promptly notify
Beneficiary of any damage or casualty to all or any portion of the Property or
Chattels. Beneficiary may participate in all negotiations and appear and
participate in all judicial arbitration proceedings concerning any insurance
proceeds which may be payable as a result of such casualty or damage, and may,
in Beneficiary’s sole discretion, compromise or settle, in the name of
Beneficiary, Grantor, or both any claim for any such insurance proceeds. Any
such insurance proceeds shall be paid to Beneficiary and shall be applied first
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred by Beneficiary in connection with the collection of such insurance
proceeds. The balance of any insurance proceeds received by Beneficiary with
respect to an insured casualty may (subject to the terms of any Approved Lease
or subordination, non-disturbance and attornment agreement), in Beneficiary’s
sole discretion, either (i) be retained and applied by Beneficiary toward
payment of

10



--------------------------------------------------------------------------------




the Secured Obligations, or (ii) be paid over, in whole or in part and subject
to such conditions as Beneficiary may impose, to Grantor to pay for repairs or
replacements necessitated by the casualty; provided, however, that if all of the
Secured Obligations have been performed or are discharged by the application of
less than all of such insurance proceeds, then any remaining proceeds will be
paid over to Grantor. Notwithstanding the preceding sentence, if (A) no Default
or Event of Default shall exist hereunder, and (B) the proceeds received by
Beneficiary (together with any other funds delivered by Grantor to Beneficiary
for such purpose) shall be sufficient, in Beneficiary’s reasonable judgment, to
pay for any restoration necessitated by the casualty, and (C) the cost of such
restoration shall not exceed $500,000.00, and (D) such restoration can be
completed, in Beneficiary’s judgment, at least ninety (90) days prior to the
maturity date of the Note, then Beneficiary shall apply such proceeds as
provided in clause (ii) of the preceding sentence. Beneficiary will have no
obligation to see to the proper application of any insurance proceeds paid over
to Grantor, nor will any such proceeds received by Beneficiary bear interest or
be subject to any other charge for the benefit of Grantor. Beneficiary may,
prior to the application of insurance proceeds, commingle them with
Beneficiary’s own funds and otherwise act with regard to such proceeds as
Beneficiary may determine in Beneficiary’s sole discretion. Notwithstanding
anything to the contrary set forth in this Security Instrument, Beneficiary
agrees that for so long as the Schlumberger Lease is in full force and effect,
the disposition of insurance proceeds for damage or casualty to all or any
portion of the Property and restoration of the Property relating thereto shall
be governed by the terms and conditions set forth in the Schlumberger Lease to
the extent that such Schlumberger Lease conflicts with the provisions of this
Security Instrument.
(e)    Successor’s Rights. Any person who acquires title to the Property or the
Chattels upon foreclosure hereunder will succeed to all of Grantor’s rights
under all policies of insurance maintained pursuant to this Section.
(f)    TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE. (A) GRANTOR IS REQUIRED TO (i) KEEP THE PROPERTY INSURED AGAINST DAMAGE
IN THE AMOUNT SPECIFIED HEREIN; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT
IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER OR OTHERWISE AS PROVIDED HEREIN; AND (iii) NAME BENEFICIARY AS THE
PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS AS PROVIDED HEREIN;
(B) SUBJECT TO THE PROVISIONS HEREOF, GRANTOR MUST, IF REQUIRED BY BENEFICIARY,
DELIVER TO BENEFICIARY A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF
PREMIUMS; AND (C) SUBJECT TO THE PROVISIONS HEREOF, IF GRANTOR FAILS TO MEET ANY
REQUIREMENT LISTED IN THE FOREGOING SUBPARTS (A) OR (B), BENEFICIARY MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF GRANTOR AT GRANTOR’S EXPENSE.
4.6    Maintenance and Repair of Property and Chattels. Grantor will at all
times maintain or cause the maintenance of the Property and the Chattels in good
condition and repair, will diligently prosecute or cause the prosecution of the
completion of any building or other improvement which is at any time in the
process of construction on the Property, and will (subject to the terms of the
Leases) promptly repair, restore, replace, or rebuild, or cause the repair,
restoration, replacement or rebuilding of, any part of the Property or the
Chattels which may be affected by any casualty or any public or private taking
or injury to the Property or the Chattels. All costs and expenses arising out of
the foregoing shall be paid by Grantor (or Grantor shall cause the same to be so
paid) whether or not the proceeds of any insurance or eminent domain shall be
sufficient therefor. Grantor will comply with, or cause the compliance with (or
obtain a legally enforceable variance therefrom), all statutes, ordinances, and
other governmental or quasi‑governmental requirements and private covenants
relating to the ownership, construction, use, or operation of the Property,
including but not limited to any environmental or ecological requirements;
provided, that so long as Grantor is not otherwise in default hereunder, Grantor
may, upon providing Beneficiary with security reasonably satisfactory to
Beneficiary, proceed diligently and in good faith to contest the validity or
applicability of any such statute, ordinance, or requirement. Subject to the
rights of tenants under the Leases, Beneficiary and any person authorized by
Beneficiary may enter and inspect the Property at all reasonable times, and may
inspect the Chattels, wherever located, at all reasonable times. Notwithstanding
anything to the contrary set forth in this Security Instrument or any other Loan
Document, Beneficiary agrees that for so long as the Schlumberger Lease is in
full force and effect, to the extent Schlumberger Tenant is obligated to perform
certain Property-related operation and maintenance obligations that Grantor is
obligated to perform pursuant to the Loan Documents, then Grantor shall perform
or cause Schlumberger Tenant to perform such obligations; provided, however,
that the forgoing is not intended to limit Grantor’s liability to Beneficiary
for any breach of or default under the Loan Documents if such obligations are
not performed.
4.7    Leases. Grantor shall timely pay and perform each of its obligations
under or in connection with the Leases, and shall otherwise pay such sums and
take such action as shall be necessary or required in order to maintain each of
the Leases in full force and effect in accordance with its terms. Grantor shall
immediately furnish to Beneficiary copies of any notices given to Grantor by the
lessee under any Lease, alleging the default by Grantor in the timely payment or
performance of its obligations under such Lease and any subsequent communication
related thereto. Grantor shall also promptly furnish to Beneficiary copies of
any notices given to Grantor by the lessee under any Lease, extending the term
of any Lease, requiring or demanding the expenditure of any sum by Grantor (or
demanding the taking of any action by Grantor), or relating to any other
material obligation of Grantor under such Lease and any subsequent communication
related thereto. Grantor agrees that during the existence of any Event of
Default, Beneficiary

11



--------------------------------------------------------------------------------




may advance any sum or take any action which Beneficiary believes is necessary
or required to maintain the Leases in full force and effect, and all such sums
advanced by Beneficiary, together with all costs and expenses incurred by
Beneficiary in connection with action taken by Beneficiary pursuant to this
Section, shall be due and payable by Grantor to Beneficiary upon demand, shall
bear interest until paid at the Default Rate (as defined in the Note), and shall
be secured by this Security Instrument.
4.8    Eminent Domain; Private Damage. If all or any part of the Property is
taken or damaged by eminent domain or any other public or private action,
Grantor will notify Beneficiary promptly of the time and place of all meetings,
hearings, trials, and other proceedings relating to such action. Beneficiary may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking or damage, and may, in Beneficiary’s reasonable
discretion, compromise or settle, in the names of both Grantor and Beneficiary,
any claim for any such award or payment. Any such award or payment is to be paid
to Beneficiary and will be applied first to reimburse Beneficiary for all costs
and expenses, including attorneys’ fees, incurred by Beneficiary in connection
with the ascertainment and collection of such award or payment. The balance, if
any, of such award or payment may, in Beneficiary’s sole discretion, either (a)
be retained by Beneficiary and applied toward the Secured Obligations, or (b) be
paid over, in whole or in part and subject to such conditions as Beneficiary may
impose, to Grantor for the purpose of restoring, repairing, or rebuilding any
part of the Property affected by the taking or damage. Notwithstanding the
preceding sentence, if (i) no Default or Event of Default shall have occurred
and be continuing hereunder, and (ii) the proceeds received by Beneficiary
(together with any other funds delivered by Grantor to Beneficiary for such
purpose) shall be sufficient, in Beneficiary’s reasonable judgment, to pay for
any restoration necessitated by the taking or damage, and (iii) the cost of such
restoration shall not exceed $500,000.00, and (iv) such restoration can be
completed, in Beneficiary’s judgment, at least ninety (90) days prior to the
maturity date of the Note, and (v) the remaining Property shall constitute, in
Beneficiary’s sole judgment, adequate security for the Secured Obligations, then
Beneficiary shall apply such proceeds as provided in clause (b) of the preceding
sentence. Grantor’s duty to pay the Note in accordance with its terms and to
perform the other Secured Obligations will not be suspended by the pendency or
discharged by the conclusion of any proceedings for the collection of any such
award or payment, and any reduction in the Secured Obligations resulting from
Beneficiary’s application of any such award or payment will take effect only
when Beneficiary receives such award or payment. If this Security Instrument has
been foreclosed prior to Beneficiary’s receipt of such award or payment,
Beneficiary may nonetheless retain such award or payment to the extent required
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred in connection therewith, and to discharge any deficiency remaining with
respect to the Secured Obligations. Notwithstanding anything to the contrary set
forth in this Security Instrument, Beneficiary agrees that for so long as the
Schlumberger Lease is in full force and effect, the disposition of awards or
payments resulting from any condemnation or eminent domain taking of all or any
portion of the Property and restoration of the Property relating thereto shall
be governed by the terms and conditions set forth in the Schlumberger Lease to
the extent that such Schlumberger Lease conflicts with the provisions of this
Security Instrument.
4.9    Mechanics’ Liens. Grantor will keep (or cause others to keep) the
Property free and clear of all liens and claims of liens by contractors,
subcontractors, mechanics, laborers, materialmen, and other such persons, and
will cause any recorded statement of any such lien to be released of record
within forty-five (45) days after the recording thereof. Notwithstanding the
preceding sentence, however, Grantor will not be deemed to be in default under
this Section if and so long as Grantor or any tenant under a Lease (a) contests
in good faith the validity or amount of any asserted lien and diligently
prosecutes or defends an action appropriate to obtain a binding determination of
the disputed matter, and (b) provides Beneficiary with such security as
Beneficiary may require to protect Beneficiary against all loss, damage, and
expense, including attorneys’ fees, which Beneficiary might incur if the
asserted lien is determined to be valid.
4.10    Defense of Actions. Grantor will defend, at Grantor’s expense, any
action, proceeding or claim which affects any property encumbered hereby or any
interest of Beneficiary in such property or in the Secured Obligations, and will
indemnify and hold Beneficiary harmless for, from and against all losses,
damages, claims, liabilities, obligations, judgments, liens, demands, actions,
suits, cost, or expense, including attorneys’ fees, which Beneficiary may incur
in connection therewith. IT IS THE EXPRESS INTENTION OF GRANTOR AND BENEFICIARY
THAT THE INDEMNITY SET FORTH IN THIS SECTION SHALL COVER ACTIONS, PROCEEDINGS OR
CLAIMS THAT ARISE FROM THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE) OF THE
INDEMNIFIED PARTY.
4.11    Expenses of Enforcement. Grantor will pay all costs and expenses,
including attorneys’ fees, which Beneficiary may incur in connection with any
effort or action (whether or not litigation or foreclosure is involved) to
enforce or defend Beneficiary’s rights and remedies under any of the Loan
Documents, including but not limited to all attorneys’ fees, appraisal fees,
consultants’ fees, and other expenses incurred by Beneficiary in securing title
to or possession of, and realizing upon, any security for the Secured
Obligations. All such costs and expenses (together with interest thereon at the
Default Rate from the date incurred) shall constitute part of the Secured
Obligations, and may be included in the computation of the amount owed to
Beneficiary for purposes of foreclosing or otherwise enforcing this Security
Instrument.
4.12    Financial Reports. During the term of the Loan, Grantor shall supply to
Beneficiary (a) within fifteen (15) days following the end of each quarter,
Grantor’s quarterly and annual operating statements for the Property as of the
end of and for the

12



--------------------------------------------------------------------------------




preceding quarter and fiscal year, as applicable, in each case prepared against
the budget for such year; (b) contemporaneously with Grantor’s delivery of each
of such operating statements, a certified rent roll signed and dated by Grantor
detailing the names of all tenants under the Leases, the portion of the
improvements on the Property occupied by each tenant, the rent and any other
charges payable under each Lease, and the term of each Lease; (c) within ninety
(90) days following the end of each year, an annual balance sheet and profit and
loss statement of Grantor; (d) within forty-five (45) days following the end of
each quarter, Guarantor’s quarterly unaudited financial statements and within
ninety (90) days following the end of each fiscal year, Guarantor’s annual
audited financial statements as of the end of and for the preceding quarter and
fiscal year, as applicable; provided, however, for so long as Guarantor files
10Qs and 10Ks with the Securities and Exchange Commission, Grantor shall give
Beneficiary written notice and weblink quarterly within forty-five (45) days of
when a 10Q filing is made by Guarantor with the Securities and Exchange
Commission and annually within ninety (90) days of when a 10K filing is made by
Guarantor with the Securities and Exchange Commission. The financial statements
and reports described in (a) and (c) above shall be in such detail as
Beneficiary may require, shall be prepared in accordance with generally accepted
accounting principles consistently applied, and shall be certified as true and
correct by Grantor or the applicable Guarantor (or, if required by Beneficiary,
by an independent certified public accountant acceptable to Beneficiary).
Grantor shall also furnish to Beneficiary within thirty (30) days of
Beneficiary’s request, any other financial reports or statements of Grantor as
Beneficiary may reasonably request. Upon Beneficiary’s demand after any Default
or Event of Default, or if Beneficiary securitizes the Loan, Grantor shall
supply to Beneficiary the items required in (a) and (b) above on a monthly
basis.
4.13    Priority of Leases. To the extent Grantor has the right, under the terms
of any Lease, to make such Lease subordinate to the lien hereof, Grantor will,
at Beneficiary’s request and Grantor’s expense, take such action as may be
required to effect such subordination. Conversely, Grantor will, at
Beneficiary’s request and Grantor’s expense, take such action as may be
necessary to subordinate the lien hereof to any future Lease designated by
Beneficiary.
4.14    Inventories; Assembly of Chattels. Grantor will, from time to time at
the request of Beneficiary, supply Beneficiary with a current inventory of the
Chattels and the Intangible Personalty, in such detail as Beneficiary may
require. Upon the occurrence of any Event of Default hereunder, Grantor will at
Beneficiary’s request assemble the Chattels and make them available to
Beneficiary at any place designated by Beneficiary which is reasonably
convenient to both parties.
4.15    Compliance with Laws, Etc.. Grantor shall comply in all material
respects or cause compliance in all material respects with (or obtain a legally
enforceable variance therefrom) all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, maintaining all Permits
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon Grantor or the Property.
4.16    Records and Books of Account. Grantor shall keep accurate and complete
records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied,
reflecting all financial transactions relating to the Property, including, but
not limited to, records adequate to correctly reflect all items required in
order to determine all Gross Receipts (as such term is used in the Cash
Collateral Agreement).
4.17    Inspection Rights. At any reasonable time, and from time to time,
Grantor shall permit Beneficiary, or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and subject to the rights of tenants under the Leases, visit the Property
and to discuss with Grantor the affairs, finances and accounts of Grantor.
4.18    Change of Grantor’s Address or State of Organization. Grantor shall
promptly notify Beneficiary if changes are made in Grantor’s address from that
set forth in Section 9.10 hereof, or if Grantor shall either change its
“location” (as such term is used in Section 5.8 hereof), its state of
organization or if Grantor shall organize in any state other than the State of
Delaware.
4.19    Further Assurances; Estoppel Certificates. Grantor will execute and
deliver to Beneficiary upon demand, and pay the costs of preparation and
recording thereof, any further documents which Beneficiary may request to
confirm or perfect the liens and security interests created or intended to be
created hereby, or to confirm or perfect any evidence of the Secured
Obligations. Grantor will also, within twenty (20) days after any request by
Beneficiary, deliver to Beneficiary a signed and acknowledged statement
certifying to Beneficiary, or to any proposed transferee of the Secured
Obligations, (a) the balance of principal, interest, and other sums then
outstanding under the Note, and (b) whether Grantor claims to have any offsets
or defenses with respect to the Secured Obligations and, if so, the nature of
such offsets or defenses.
4.20    Costs of Closing. Grantor shall on demand pay directly or reimburse
Beneficiary for any costs or expenses pertaining to the closing of the Loan,
including, but not limited to, fees of counsel for Beneficiary, costs and
expenses for which invoices were not available at the closing of the Loan, or
costs and expenses which are incurred by Beneficiary after such closing,
including, without limitation, costs or expenses incurred to obtain originals or
copies of recorded or filed Loan Documents and UCC financing statements. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred by Beneficiary) shall constitute a part of the Secured
Obligations, and may be included in the computation of the amount owed to
Beneficiary for purposes of foreclosing or otherwise enforcing this Security
Instrument.

13



--------------------------------------------------------------------------------




4.21    Fund for Electronic Transfer. All monthly payments of principal and
interest on the Note, and impound deposits under this Security Instrument, shall
be made by Grantor by electronic funds transfer from a bank account established
and maintained by Grantor for such purpose. Grantor shall establish and maintain
such an account until the Note is fully paid and shall direct the depository of
such account in writing to so transmit such payments on or before the respective
due dates to the account of Beneficiary as shall be designated by Beneficiary in
writing.
4.22    Use. Grantor shall use the Property solely for office, commercial and/or
incidental or ancillary uses, and for such other uses that are permitted under
Leases approved by Beneficiary in writing, and for no other use or purpose.
4.23    Management. The Property shall be managed by Griffin Capital Essential
Asset Property Management, LLC, a Delaware limited liability company (“Property
Manager”) under a management agreement previously delivered to, and approved, by
Beneficiary (the “Management Agreement”) and sub-managed by Piedmont Office
Management, LLC, a Georgia limited liability company (“Sub-Manager”) under a
sub-management agreement previously delivered to and approved by Beneficiary
(the “Sub-Management Agreement”). Grantor shall not permit any amendment to or
modification of the Management Agreement or the Sub-Management Agreement, or
management of the Property by any person or entity other than Property Manager
or Sub-Manager, without the prior written consent of Beneficiary.
4.24    Intentionally Deleted.
4.25    General Indemnity. Grantor agrees that while Beneficiary has no
liability to any person in tort or otherwise as lender and that Beneficiary is
not an owner or operator of the Property, Grantor shall, at its sole expense,
protect, defend, release, indemnify and hold harmless the Indemnified Parties
(defined below) for, from and against any Losses (defined below) imposed on,
incurred by, or asserted against the Indemnified Parties, directly or
indirectly, arising out of or in connection with the Property, Loan, or Loan
Documents; provided, however, that the foregoing shall not apply (a) to any
Losses caused by the gross negligence or willful misconduct of the Indemnified
Parties or (b) provided no Event of Default then exists, to any disputes among
the Indemnified Parties not caused in whole or in part by a breach of Grantor’s
obligations under the Loan Documents. The term “Losses” shall mean any claims,
suits, liabilities (including strict liabilities), actions, proceedings,
obligations, debts, damages, losses (including, without limitation, unrealized
loss of value of the Property caused in whole or in part by a breach of any of
Grantor’s obligations under the Loan Documents, or arising by reason of any
third-party claim asserted against any of the Indemnified Parties, but not due
to the gross negligence or willful misconduct of such Indemnified Party),
demands, costs, expenses, fines, penalties, charges, fees, judgments, awards,
and amounts paid in settlement of whatever kind including attorneys’ fees and
all other costs of defense. The term “Indemnified Parties” shall mean (a)
Beneficiary, (b) any prior owner or holder of the Note, (c) any existing or
prior servicer of the Loan, (d) Trustee, (e) the officers, directors,
shareholders, partners, members, employees and trustees of any of the foregoing,
and (f) the heirs, legal representatives, successors and assigns of each of the
foregoing. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE FOREGOING INDEMNITIES
SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO LOSSES WHICH IN WHOLE OR
IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PARTY OR ANY STRICT LIABILITY, BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.
4.26    Duty to Defend, Costs and Expenses. Upon request, whether Grantor’s
obligation to indemnify Beneficiary arises under Section 4.25 above or elsewhere
in the Loan Documents, Grantor shall defend the Indemnified Parties (in
Grantor’s or the Indemnified Parties’ names) by attorneys and other
professionals approved by the Indemnified Parties; provided, however, if and to
the extent Grantor has no right to approve such counsel, counsel appointed by
Grantor’s insurance carrier shall be deemed acceptable to Indemnified Parties.
Notwithstanding the foregoing, the Indemnified Parties may, in their sole
discretion, engage their own attorneys and professionals to defend or assist
them and, at their option, their attorneys shall control the resolution of any
claims or proceedings. Upon demand, Grantor shall pay or, in the sole discretion
of the Indemnified Parties, reimburse the Indemnified Parties for all Losses
imposed on, incurred by, or asserted against the Indemnified Parties by reason
of any items set forth in Section 4.25 above and/or the enforcement or
preservation of the Indemnified Parties’ rights under the Loan Documents. Any
amount payable to the Indemnified Parties under this Section shall (a) be deemed
a demand obligation, (b) be part of the Secured Obligations, (c) bear interest
from the date of demand at the Default Rate until paid if not paid on demand,
and (d) be secured by this Security Instrument.
ARTICLE 5
GRANTOR’S NEGATIVE COVENANTS
5.1    Waste and Alterations. Grantor will not commit or permit any (a) physical
waste with respect to the Property or the Chattels and (b) Grantor shall not
cause or permit any part of the Property, including but not limited to any
building, structure, parking lot, driveway, landscape scheme, timber, or other
ground improvement, to be removed, demolished, or materially altered without the
prior written consent of Beneficiary, subject in each instance to the terms of
the Leases.
5.2    Zoning and Private Covenants. Grantor will not initiate, join in, or
consent to any change in any zoning ordinance or classification, any change in
the “zone lot” or “zone lots” (or similar zoning unit or units) presently
comprising the Property, any

14



--------------------------------------------------------------------------------




transfer of development rights, any change in any private restrictive covenant,
or any change in any other public or private restriction limiting or defining
the uses which may be made of the Property or any part thereof, without the
prior written consent of Beneficiary. If under applicable zoning provisions the
use of all or any part of the Property is or becomes a nonconforming use,
Grantor will not cause such use to be discontinued or abandoned without the
prior written consent of Beneficiary, and Grantor will use commercially
reasonable efforts to prevent the tenant under any Lease from discontinuing or
abandoning such use.
5.3    Interference with Leases.
(a)    Grantor will neither do, nor neglect to do, anything which may cause or
permit the termination of any Lease of all or any part of the Property, or cause
or permit the withholding or abatement of any rent payable under any such Lease.
(b)    Without Beneficiary’s prior written consent, which may be granted or
withheld in Beneficiary’s sole discretion, Grantor shall not enter into or
modify (including without limitation modifications relating to the financial
covenants or any financial reporting requirements) any Lease of all or any part
of the Property. Any lease, lease modification, lease amendment or lease
termination (“Lease Transaction”) for which Beneficiary’s consent is required
under the Loan Documents shall be deemed approved by Beneficiary if (i) prior to
finalizing negotiations for such Lease Transaction, Grantor has submitted to
Beneficiary an approval request package (“Approval Package”) with respect to
such Lease Transaction containing a letter requesting Beneficiary’s approval
(and containing a signature line on which Beneficiary may evidence its approval
of such Lease Transaction) and notifying Beneficiary, in bold enlarged type,
that Beneficiary’s approval will be deemed given if it fails to respond within
ten (10) Business Days after its receipt of such Approval Package, and
Beneficiary thereafter fails to respond within ten (10) Business Days after its
receipt of such Approval Package; provided, however, that Grantor shall supply
Beneficiary with any other information reasonably requested by Beneficiary with
respect to such proposed Lease Transaction within five (5) Business Days after
Beneficiary’s receipt of the Approval Package, in which event Beneficiary’s
approval shall be deemed given if Beneficiary has not disapproved or approved
the Approval Package within ten (10) Business Days after the last to arrive of
the proposed Approval Package and any additional information so requested by
Beneficiary. Each Approval Package shall contain a description of all of the
principal terms of the proposed Lease Transaction, a description of the tenant
and its controlling constituents and (with respect to new leases or
modifications/amendments) Grantor’s reasonably detailed analysis of the tenant’s
creditworthiness (with respect to new leases or modifications/amendments), and a
copy of any and all term sheets or letters of intent executed in connection with
such Lease Transaction, together with the proposed forms of definitive
documentation. Grantor shall deliver to Beneficiary copies of all Leases or
modifications promptly upon execution and delivery thereof.
(c)    Except with the prior written consent of Beneficiary, which may be
granted or withheld in Beneficiary’s sole discretion, Grantor will not (i)
collect rent from all or any part of the Property for more than one month in
advance, (ii) assign the rents from the Property or any part thereof, or (iii)
consent to the cancellation or surrender of all or any part of any Lease, except
that Grantor may in good faith terminate any Lease for nonpayment of rent or
other material breach by the tenant.
(d)    Without limiting the generality of the foregoing, whether or not
Beneficiary’s consent to the cancellation or surrender of any Lease is required
hereunder, (i) Grantor shall notify Beneficiary in writing of any cancellation
penalties or other consideration as and when received by Grantor in connection
with such cancellation or surrender (the “Termination Fees”), which written
notice must be delivered to Beneficiary within five (5) days of the payment by
the applicable tenant of any such Termination Fees to Grantor, and (ii) at
Beneficiary’s sole option, Beneficiary shall be entitled to (A) require that
Grantor enter into the TI/LC Reserve (as defined in the Vacancy Risk Agreement)
with Beneficiary and deposit such Termination Fees into the TI/LC Reserve, and
(B) impose such restrictions and conditions on the timing and amount of
disbursements of the Termination Fees from such reserve as Beneficiary may
require in its reasonable discretion, including, without limitation the
conditions described in Section 6 of the TI/LC Reserve Agreement.
(e)    Subject to Beneficiary’s approval of each Lease, in any circumstance
where, pursuant to the terms of the Lease, Grantor’s consent to any action under
such Lease shall not be unreasonably withheld or delayed, and such action
requires the consent of Beneficiary, Beneficiary’s consent to such action shall
likewise not be unreasonably withheld or delayed. In addition, Beneficiary’s
consent to such action shall be subject to the deemed approval provisions
described in Section 5.3(b) above.
5.4    Transfer or Further Encumbrance of Property.
(a)    Without Beneficiary’s prior written consent, which consent may be granted
or withheld in Beneficiary’s sole and absolute discretion, Grantor shall not (i)
sell, assign, convey, transfer or otherwise dispose of any direct or indirect
legal, beneficial or equitable interest in all or any part of the Property, (ii)
permit or suffer any owner, directly or indirectly, of any beneficial interest
in the Property or Grantor to transfer such interest, whether by transfer of
partnership, membership,

15



--------------------------------------------------------------------------------




stock or other beneficial interest in any entity or otherwise, or (iii)
mortgage, pledge, hypothecate or otherwise encumber or permit to be encumbered
or grant or permit to be granted a security interest in all or any part of, or a
direct or indirect interest in, the Property or Grantor or any beneficial or
equitable interest in either the Property or Grantor. The provisions of this
Section shall not prohibit transfers of title or interest under any will or
testament or applicable law of descent.
(b)    Notwithstanding anything to the contrary in this Section 5.4:
(i)    Permitted Transfers Generally. Any of the following may occur without the
consent of Beneficiary and shall not be deemed a violation of the due-on-sale
provisions in the Loan Documents: (x) the transfer of partnership interests, or
the creation or issuance of new partnership interests (including, without
limitation, in connection with exchanges made pursuant to Section 721 of the
Internal Revenue Code), in Operating Partnership, or (y) the transfer of shares,
or the creation, issuance or sale of new shares, in Guarantor; provided,
however, that as of the date that such transaction is consummated all of the
following conditions shall have been satisfied:
(A)
The Operating Partnership continues to be the sole member in of GC Member and
each of the Other Holding Companies, GC Member continues to be the sole member
of Grantor, and each of the Other Holding Companies continues to be the sole
member of its respective Other Borrower;

(B)
Guarantor continues to be the sole general partner of the Operating Partnership
owning at least 51% of the common units in the Operating Partnership;

(C)
No such transaction or series of transactions leads to a Change in Control with
respect to Guarantor, or a change of Control of Operating Partnership GC Member
or Grantor (except as permitted in the first proviso contained at the end of the
definition of “Change in Control”);

(D)
No such transaction or series of transactions shall result in the proposed
transferee having been granted consent, veto or control rights over any material
or major decisions relating to Guarantor, the Operating Partnership, GC Member,
Grantor, the Property or the Loan (except as permitted in the first proviso
contained at the end of the definition of “Change in Control”); and

(E)
Such transaction is (I) in the ordinary course of business of selling, issuing
or redeeming shares in Guarantor, or (II) in the ordinary course of business of
selling, issuing or redeeming limited partner partnership interests or “OP
units” in the Operating Partnership in accordance with the express terms of its
partnership agreement, then the Transfer Conditions shall have been satisfied.

“Transfer Conditions” mean all of the following: (1) no Event of Default has
occurred and is continuing, (2) Grantor shall have delivered to Beneficiary
prior written notice of the proposed transfer, and a final organizational chart
illustrating the ownership structure both before and after the proposed change
in ownership, which organizational chart shall set forth Grantor’s direct and
indirect upstream ownership, percentage interests held by each upstream entity
or person and type of each such entity (3) Grantor pays all reasonable third
party costs, fees and expenses (including attorneys’ fees) incurred by
Beneficiary in connection with reviewing the proposed transfer and verifying all
Transfer Conditions and other conditions listed above have been satisfied,
whether or not the transfer is consummated, and (4) Grantor pays Beneficiary an
administrative review fee (not to exceed $5000 with respect to each proposed
transfer), whether or not the transfer is consummated.
(ii)    Permitted Starwood Related Transactions and Matters. Beneficiary hereby
(x) consents to the issuance of the Preferred Units (as defined in the Starwood
Documents) and the Series A Preferred Shares (as defined in the Starwood
Documents) and (y) confirm that the Starwood Documents, the issuance of the
Preferred Units, and the issuance of the Series A Preferred Shares do not
constitute Events of Default under the Loan Documents.
(A)
Notwithstanding any provision in the Loan Documents and/or the Starwood
Documents to the contrary, neither the Preferred Units nor any Series A
Preferred Shares shall be transferred, and Operating Partnership and the
Guarantor will not consent to such transfer of the Preferred Units or the Series
A Preferred Shares, as the case may be, to any Person other than a Starwood
Entity without the prior written consent of Beneficiary in its sole discretion;
without in any way limiting the sole discretion of Beneficiary in consenting to
any such transfer, any such consent shall be conditioned upon, without
limitation, Beneficiary obtaining all required “know your customer” and other
information regarding such transferee as Beneficiary may reasonably request. Any


16



--------------------------------------------------------------------------------




breach of the covenants or prohibitions contained in this subsection (A) shall
constitute an Event of Default under this Deed of Trust.
(B)
Notwithstanding the foregoing or any other provision hereof (but subject to
subsection (iii) below), a Starwood Entity may make a pledge (a “Pledge”) of the
Preferred Units or the Series A Preferred Shares to any entity which has
extended a credit facility to a Starwood Entity provided that such entity (a
“Pledgee”) is an Eligible Assignee. Notwithstanding anything to the contrary
contained in this Deed of Trust, no Person may take title to the Preferred Units
or Series A Preferred Shares without Beneficiary’s approval in its sole
discretion unless such Person is an Eligible Assignee. Subject to the foregoing
requirements with respect to the taking of title to the Preferred Units or
Series A Preferred Shares, Pledgee shall be permitted to fully exercise its
rights and remedies against Starwood Entity, and realize on any and all
collateral granted by Starwood Entity to Pledgee in accordance with applicable
law. In such event, subject to the foregoing requirements with respect to the
taking of title to the Preferred Units or Series A Preferred Shares by a Person
that is not an Eligible Assignee, Pledgee (and any transferee which is also an
Eligible Assignee) and its successors and assigns shall be a permitted successor
to Starwood Entity’s rights, remedies and obligations under the Starwood
Documents. The rights of Pledgee hereunder shall remain effective unless and
until Pledgee shall have notified Beneficiary in writing that its interest in
the Preferred Units or Series A Preferred Shares has been terminated.
Notwithstanding anything to the contrary in this Deed of Trust, any Pledge and
all other transactions contemplated by this Section 5.4(b)(ii)(B) shall not
constitute Events of Default under the Loan Documents.

(C)
Grantor covenants and agrees that the Starwood Documents shall not be amended,
modified, supplemented or amended and restated without Beneficiary’s prior
written consent (and any such amendment, modification, supplement or amendment
and restatement without Beneficiary’s prior written consent shall constitute an
Event of Default hereunder).

(D)
Grantor covenants and agrees that any exercise of any Starwood Entity’s rights
(x) to replace Griffin Capital Essential Asset Advisor, LLC under the
Subordination of Second Amended and Restated Advisory Agreement entered into
between Guarantor, SPT Griffin Holdings, LLC, and Griffin Capital Essential
Asset Advisor, LLC, or (y) to replace Griffin Capital Essential Asset Property
Management, LLC under the Subordination of Management Agreements entered into
between the Operating Partnership, various affiliates of the Operating
Partnership, SPT Griffin Holdings, LLC, and Griffin Capital Essential Asset
Property Management, LLC, as property manager of the Property, shall require the
prior approval of Beneficiary in its sole discretion (and any such replacement
made without Beneficiary’s prior written consent shall constitute an Event of
Default hereunder); provided, however nothing contained herein shall limit or
restrict the ability of the Guarantor’s board of directors to terminate the
Advisor pursuant to the last proviso of the definition of Change in Control.

(E)
Beneficiary agrees that a change in the majority voting control of Guarantor due
to a change in the members of the board of directors of Guarantor, through the
exercise of Starwood Entity’s rights set forth in the Starwood Documents, will
not be considered a Default or an Event of Default under this Deed of Trust or
any other Loan Document; provided that such rights are exercised by Starwood
Entity or its permitted Pledgee or other permitted successor to those rights
hereunder; and provided further that the Starwood Documents shall not have been
theretofore amended, modified, supplemented or amended and restated without
Beneficiary’s prior written consent.

(iii)    Notwithstanding the foregoing provisions of this Section 5.4(b) above,
an immediate violation of the due-on-sale provisions, and an immediate Event of
Default under the Loan Documents, shall be triggered with respect to any
transfer or other transaction described in this Section 5.4(b) if the proposed
transferee or pledgee (or any of its constituents or beneficiaries), at the time
of the applicable transfer or pledge: (I) is then identified by the Office of
Foreign Assets Control or Department of Treasury as a person subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, the Trading with the Enemy Act and any Executive
Orders or regulations promulgated thereunder (as any and all of such laws and
regulations have been or may hereafter be, renewed, extended, amended or
replaced) with the result that such proposed transferee (or any of its
constituents or beneficiaries) is in violation of law and/or transaction of
business with any such party is prohibited by law, or (II) is in violation of
any applicable laws relating to terrorism or money laundering, including without
limitation, those relating to transacting business with persons identified in
clause (I) above, the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct

17



--------------------------------------------------------------------------------




Terrorism Act of 2001 (as any and all of such laws and any regulations
promulgated thereunder have been or may hereafter be renewed, extended, amended
or replaced); provided, however, a violation of this subsection (iii) shall
constitute an Event of Default under the Loan Documents, but if such violation
was triggered by any transaction described in this Section 5.4(b) above through
a licensed US broker dealer that was required to implement normal and customary
investor screening practices mandated by applicable law or NASD regulations,
then such violation shall not (I) constitute a violation of this Section 5.4 or
5.5 or 5.7 of this Deed of Trust for the purposes of Section 18(b)(i) of the
Note, (II) constitute an intentional misrepresentation of any representation and
warranty contained in Section 9.20 of this Deed of Trust or with respect to
Section 18(b)(ii) of the Note, or (III) require Grantor to pay any prepayment
premium payable under the Note or this Deed of Trust if Beneficiary accelerates
the Loan by reason of such violation while no other Event of Default is
continuing; provided, further, however, that neither the provisions of this
subsection (iii) nor Section 9.20 of this Deed of Trust shall be breached or
violated by reason of any person’s or entity’s acquiring any shares that are
publicly traded on a US stock exchange through a US stock exchange (and no
Default or Event of Default shall arise as a result thereof).
(iv)    For the purposes hereof, “Eligible Assignee” shall mean any one or more
of the following, provided in each instance Beneficiary has received and
approved all “know your customer” and other information as Beneficiary may
reasonably request with respect to such entity taking title to SPT’s preferred
equity rights, remedies or interests set forth in the Preferred Equity
Documents: (A) (i) a commercial bank organized under the laws of the United
States, or any state thereof, respectively and having total assets in excess of
$600,000,000 and liquid assets in excess of $250,000,000; (ii) an investment
bank, savings and loan association or savings bank organized under the laws of
the United States or any state thereof, and having total assets in excess of
$600,000,000 and liquid assets in excess of $250,000,000; (iii) a commercial
bank organized under the laws of any other country that is a member of the OECD
or has concluded special lending arrangements with the International Monetary
Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$600,000,000 and liquid assets in excess of $250,000,000, so long as such bank
is acting through a branch or agency located in the United States; (iv) the
central bank of any country that is a member of the OECD; (v) a real estate
investment trust, trust company, commercial credit corporation, hedge fund,
opportunity fund, pension plan, pension fund or pension advisory firm, mutual
fund, government entity, plan finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
in excess of $600,000,000 and liquid assets in excess of $250,000,000; (iv) an
investment fund, investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, and (vii) any
entity described in clauses (i) through (vi) above acting as agent on behalf of
another lender or group of lenders, whether or not such lenders are Eligible
Assignees and (B) any entity Controlling, Controlled by or under common Control
with any Person descried in clause (A).
As used herein, “Control” means (i) the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of an
entity, whether through ownership of voting securities, by contract or
otherwise, and (ii) the ownership, direct or indirect, of no less than fifty-one
percent (51%) of the voting securities of such Person, and the terms
“Controlled”, “Controlling” and “Common Control” shall have correlative
meanings.
5.5    Further Encumbrance of Chattels. Grantor will neither create nor permit
any lien, security interest or encumbrance against the Chattels or Intangible
Personalty or any part thereof or interest therein, other than the liens and
security interests created by the Loan Documents, without the prior written
consent of Beneficiary, which may be withheld for any reason.
5.6    Assessments Against Property. Grantor will not, without the prior written
approval of Beneficiary, which may be withheld for any reason, hereafter consent
to or allow the creation of any so called special districts, special improvement
districts, benefit assessment districts or similar districts, or any other body
or entity of any type, or allow to occur any other event, that would or might
result in the imposition of any additional taxes, assessments or other monetary
obligations or burdens on the Property, (other than increases in ad valorem real
estate taxes from time to time imposed by applicable taxing authorities), and
this provision shall serve as RECORD NOTICE to any such district or districts or
any governmental entity under whose authority such district or districts exist
or are being formed that, should Grantor or any other person or entity include
all or any portion of the Property in such district or districts, whether formed
or in the process of formation, without first obtaining Beneficiary’s express
written consent, the rights of Beneficiary in the Property pursuant to this
Security Instrument or following any foreclosure of this Security Instrument,
and the rights of any person or entity to whom Beneficiary might transfer the
Property following a foreclosure of this Security Instrument, shall be senior
and superior to any taxes, charges, fees, assessments or other impositions of
any kind or nature whatsoever, or liens (whether statutory, contractual or
otherwise) levied or imposed, or to be levied or imposed, upon the Property or
any portion thereof as a result of inclusion of the Property in such district or
districts.

18



--------------------------------------------------------------------------------




5.7    Transfer or Removal of Chattels. Grantor will not sell, transfer or
remove from the Property all or any part of the Chattels, unless the items sold,
transferred, or removed are obsolete or are simultaneously replaced with similar
items of equal or greater value.
5.8    Change of Name, Organizational I.D. No. or Location. Grantor will not
change its name or the name under which it does business (or adopt or begin
doing business under any other name or assumed or trade name), change its
organizational identification number, or change its location, without first
notifying Beneficiary of its intention to do so and delivering to Beneficiary
such organizational documents of Grantor and executed modifications or
supplements to this Security Instrument (and to any financing statement which
may be filed in connection herewith) as Beneficiary may require. For purposes of
the foregoing, Grantor’s “location” shall mean (a) if Grantor is a registered
organization, Grantor’s state of registration, (b) if Grantor is an individual,
the state of Grantor’s principal residence, or (c) if Grantor is neither a
registered organization nor an individual, the state in which Grantor’s place of
business (or, if Grantor has more than one place of business, the Grantor’s
chief executive office) is located.
5.9    Improper Use of Property or Chattels. Grantor will not use the Property
or the Chattels for any purpose or in any manner which violates any applicable
law, ordinance, or other governmental requirement, the requirements or
conditions of any insurance policy, or any private covenant.
5.10    ERISA. Grantor shall not engage in any transaction which would cause the
Note (or the exercise by Beneficiary of any of its rights under the Loan
Documents) to be a non-exempt, prohibited transaction under ERISA (including for
this purpose the parallel provisions of Section 4975 of the Internal Revenue
Code of 1986, as amended), or otherwise result in Beneficiary being deemed in
violation of any applicable provisions of ERISA. Grantor shall indemnify,
protect, defend, and hold Beneficiary harmless for, from and against any and all
losses, liabilities, damages, claims, demands, judgments, costs, and expenses
(including, without limitation attorneys’ fees and costs incurred in the
investigation, defense, and settlement of claims and in obtaining any individual
ERISA exemption or state administrative exception that may be required, in
Beneficiary’s sole and absolute discretion) that Beneficiary may incur, directly
or indirectly, as the result of the breach by Grantor of any warranty or
representation set forth in Section 3.3(x) hereof or the breach by Grantor of
any covenant contained in this Section. This indemnity shall survive any
termination, satisfaction or foreclosure of this Security Instrument and shall
not be subject to the limitation on personal liability described in the Note. IT
IS THE EXPRESS INTENTION OF GRANTOR AND BENEFICIARY THAT THE INDEMNITY SET FORTH
IN THIS SECTION SHALL COVER LOSSES, LIABILITIES, DAMAGES, CLAIMS, JUDGMENTS,
COSTS AND EXPENSES ARISING FROM THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE) OF
THE INDEMNIFIED PARTY.
5.11    Use of Proceeds. Grantor will not use any funds advanced by Beneficiary
under the Loan Documents for household or agricultural purposes, to purchase
margin stock, or for any purpose prohibited by law.
5.12    REA and Other Major Approvals. Without Beneficiary’s prior written
consent, which may be granted or withheld in Beneficiary’s reasonable
discretion, Grantor shall not enter into or modify any reciprocal easement
agreement, declaration, covenant, condition or restriction, ground lease,
operating agreement, or any document recorded against the Property.
5.13    Single Purpose Entity. Grantor shall not engage in any business other
than the ownership, development, operation and disposition of the Property, and
shall not incur any subordinated debt or unsecured debt except customary lease
financings of non-fixture equipment in the ordinary course of Grantor’s business
and except to trade creditors and service providers in the ordinary course of
Grantor’s business.
ARTICLE 6
EVENTS OF DEFAULT
Each of the following events will constitute an event of default (an “Event of
Default”) under this Security Instrument and under each of the other Loan
Documents:
6.1    Failure to Pay Note. Grantor’s failure to make any payment when due under
the terms of the Note or any other Loan Document.
6.2    Due on Sale or Encumbrance. The occurrence of any violation of any
covenant contained in Section 5.4, 5.5 or 5.7 hereof.
6.3    Other Obligations. The failure of Grantor or Guarantor to properly
perform any obligation contained herein or in any of the other Loan Documents
(other than the obligation to make payments under the Note or the other Loan
Documents) and the continuance of such failure for a period of thirty (30) days
following written notice thereof from Beneficiary to Grantor; provided, however,
that if such failure is not curable within such thirty (30) day period, then, so
long as Grantor commences to cure such failure within such thirty (30) day
period and is continually and diligently attempting to cure to completion, such
failure shall not be an Event of Default unless such failure remains uncured for
one hundred twenty (120) days after such written notice to Grantor.

19



--------------------------------------------------------------------------------




6.4    Levy Against Property. The levy against any of the Property, Chattels or
Intangible Personalty, of any execution, attachment, sequestration or other
writ.
6.5    Liquidation. The liquidation, termination or dissolution of Grantor or
any Controlling Person, at any time that Grantor is the borrower under the Loan.
6.6    Appointment of Receiver. The appointment of a trustee or receiver for the
assets, or any part thereof, of Grantor, or any Controlling Person, or the
appointment of a trustee or receiver for any real or personal property, or the
like, or any part thereof, representing the security for the Secured
Obligations.
6.7    Assignments. The making by Grantor or any Controlling Person of a
transfer in fraud of creditors or an assignment for the benefit of creditors.
6.8    Order for Relief. The entry in bankruptcy of an order for relief for or
against Grantor or any Controlling Person.
6.9    Bankruptcy. The filing of any petition (or answer admitting the material
allegations of any petition), or other pleading, seeking entry of an order for
relief for or against Grantor or any Controlling Person as a debtor or bankrupt
or seeking an adjustment of any of such parties’ debts, or any other relief
under any state or federal bankruptcy, reorganization, debtor’s relief or
insolvency laws now or hereafter existing, including, without limitation, a
petition or answer seeking reorganization or admitting the material allegations
of a petition filed against any such party in any bankruptcy or reorganization
proceeding, or the act of any of such parties in instituting or voluntarily
being or becoming a party to any other judicial proceedings intended to effect a
discharge of the debts of any such parties, in whole or in part, or a
postponement of the maturity or the collection thereof, or a suspension of any
of the rights or powers of a trustee or of any of the rights or powers granted
to Beneficiary herein, or in any other document executed in connection herewith.
6.10    Misrepresentation. If any representation or warranty made by Grantor or
any Controlling Person, or in any of the other Loan Documents or any other
instrument or document modifying, renewing, extending, evidencing, securing or
pertaining to the Note is false, or intentionally misleading in any material
respect.
6.11    Judgments. The failure of (a) Grantor or GC Member to pay any money
judgment in excess of $10,000.00 or (b) any Controlling Person to pay any money
judgment in excess of $200,000.00, in either case against any such party before
the expiration of thirty (30) days after such judgment becomes final and no
longer appealable.
6.12    Admissions Regarding Debts. The admission of Grantor or any Controlling
Person in writing, other than to Beneficiary, of any such party’s inability to
pay such party’s debts as they become due.
6.13    Assertion of Priority. The assertion of any claim of priority over this
Security Instrument, by title, lien, or otherwise, unless Grantor within
forty-five (45) days after such assertion either causes the assertion to be
withdrawn or provides Beneficiary with such security as Beneficiary may require
to protect Beneficiary against all loss, damage, or expense, including
attorneys’ fees, which Beneficiary may incur in the event such assertion is
upheld.
6.14    Other Loan Documents. The occurrence of any default by Grantor, after
the lapse of any applicable grace or cure period, or the occurrence of any event
or circumstance defined as an Event of Default, under any of the Loan Documents
other than this Security Instrument.
6.15    Other Liens. The occurrence of any default by Grantor, after the lapse
of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other consensual lien
encumbering the Property, or any part thereof or interest therein, or any
document or instrument evidencing obligations secured thereby.
6.16    Other Indebtedness. The occurrence of any default by Grantor, after the
lapse of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other indebtedness
incurred or owing by Grantor, or any document or instrument evidencing any
obligation to pay such indebtedness.
6.17    Guaranty. Guarantor’s (a) failure to make any payment in full under the
terms of the Guaranty within ten (10) Business Days following written notice by
Beneficiary to Guarantor demanding such payment, or (b) failure to properly
perform any of Guarantor’s material obligations under the Guaranty (other than
those referenced in clause (a) above) and the continuance of such failure for a
period of thirty (30) days following written notice thereof from Beneficiary to
Guarantor; provided, however, that if such failure is not curable within such
thirty (30) day period, then so long as Guarantor commences to cure such failure
within such thirty (30) day period and is continually and diligently attempting
to cure to completion such failure shall not be an Event of Default unless such
failure remains uncured for one hundred twenty (120) days after such written
notice to Guarantor.

20



--------------------------------------------------------------------------------




Grantor acknowledges that for all purposes in the Loan Documents, Beneficiary’s
acceptance of any cure of an Event of Default, and/or Beneficiary’s decision to
reinstate the Loan after an Event of Default has occurred, shall be made by
Beneficiary in its sole and absolute discretion.
6.18    Other Loan Documents. Any “Event of Default” (as defined in the Other
Loan Documents) under any of the Other Loan Documents shall constitute an Event
of Default hereunder and under the other Loan Documents. Any “Event of Default”
(as defined in the Other Loan Guaranty Documents) under any of the Other Loan
Guaranty Documents shall constitute an Event of Default hereunder and under the
Loan Documents. Grantor and Beneficiary hereby acknowledge and agree that (i)
the owners of Grantor own a direct or indirect interest in the Other Borrowers;
(ii) that the foregoing provisions have been made in consideration of, among
other things, Beneficiary’s agreement to modify the Loan to Grantor under such
terms and conditions as agreed by the parties; and (iii) that this Section 6.18
has been agreed to for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.
ARTICLE 7
BENEFICIARY’S REMEDIES
Immediately upon or any time after the occurrence of any Event of Default
hereunder, Beneficiary may exercise any remedy available at law or in equity,
including but not limited to those listed below and those listed in the other
Loan Documents, in such sequence or combination as Beneficiary may determine in
Beneficiary’s sole discretion:
7.1    Performance of Defaulted Obligations. Beneficiary may make any payment or
perform any other obligation under the Loan Documents or under Leases which
Grantor has failed to make or perform, and Grantor hereby irrevocably appoints
Beneficiary as the true and lawful attorney-in-fact for Grantor to make any such
payment and perform any such obligation in the name of Grantor and such
appointment is deemed coupled with an interest. All payments made and expenses
(including attorneys’ fees and expenses) incurred by Beneficiary in this
connection, together with interest thereon at the Default Rate from the date
paid or incurred until repaid, will be part of the Secured Obligations and will
be immediately due and payable by Grantor to Beneficiary. In lieu of advancing
Beneficiary’s own funds for such purposes, Beneficiary may use any funds of
Grantor which may be in Beneficiary’s possession, including but not limited to
insurance or condemnation proceeds and amounts deposited for taxes, insurance
premiums, or other purposes.
7.2    Specific Performance and Injunctive Relief. Notwithstanding the
availability of legal remedies, Beneficiary will be entitled to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Grantor to cure or refrain from repeating any Default.
7.3    Acceleration of Secured Obligations. Beneficiary may, without notice or
demand, declare all of the Secured Obligations immediately due and payable in
full.
7.4    Suit for Monetary Relief. Subject to the non-recourse provisions of the
Note, with or without accelerating the maturity of the Secured Obligations,
Beneficiary may sue from time to time for any payment due under any of the Loan
Documents, or for money damages resulting from Grantor’s default under any of
the Loan Documents.
7.5    Possession of Property. To the extent permitted by law, Beneficiary may
enter and take possession of the Property without seeking or obtaining the
appointment of a receiver, may employ a managing agent for the Property, and may
lease or rent all or any part of the Property, either in Beneficiary’s name or
in the name of Grantor, and may collect the rents, issues, and profits of the
Property. Any revenues collected by Beneficiary under this Section will be
applied first toward payment of all expenses (including attorneys’ fees)
incurred by Beneficiary, together with interest thereon at the Default Rate from
the date incurred until repaid, and the balance, if any, will be applied against
the Secured Obligations in such order and manner as Beneficiary may elect in its
sole discretion.
7.6    Enforcement of Security Interests. Beneficiary may exercise all rights of
a secured party under the Code with respect to the Chattels and the Intangible
Personalty, including but not limited to taking possession of, holding, and
selling the Chattels and enforcing or otherwise realizing upon any accounts and
general intangibles. Any requirement for reasonable notice of the time and place
of any public sale, or of the time after which any private sale or other
disposition is to be made, will be satisfied by Beneficiary’s giving of such
notice to Grantor at least ten (10) days prior to the time of any public sale or
the time after which any private sale or other intended disposition is to be
made. Without limiting the generality of the foregoing, it is the express
understanding and intent of the parties that as to any personal property
interests subject to Chapter 9 of the Code, Beneficiary, upon an Event of
Default, may proceed under such Code or may proceed as to both real and personal
property interests in accordance with the provisions of this Security Interest
and its rights and remedies in respect to real property, and treat both real and
personal property interests as one parcel or package of security.

21



--------------------------------------------------------------------------------




7.7    Foreclosure Against Property.
(a)    Beneficiary or Trustee, upon written request of Beneficiary, may: (i)
commence a judicial action to foreclose the lien of this Security Instrument as
a mortgage, appoint a receiver, or specifically enforce any of the covenants
hereof; (ii) exercise the power of sale herein contained, and deliver to Trustee
a written statement of breach, notice of default and election to cause Grantor’s
interest in the Property to be sold; and/or (iii) deposit with Trustee this
Security Instrument and the Note and such receipts and evidence of expenditures
made and secured hereby as Trustee may require.
(b)    Upon receipt of such statement and notice from Beneficiary, Trustee shall
cause to be recorded, published and delivered to Grantor such notice of sale as
then required by law and by this Security Instrument. Trustee shall, without
other demand on Grantor, after lapse of such time as may then be required by law
and after recordation of a notice of sale and after such notice of sale having
been given as required by law, sell the Property at the time and place of sale
fixed by it in said notice of sale and in accordance with applicable laws of the
State of Texas, either as a whole or in separate lots or parcels or items as
Trustee shall deem expedient, and in such order as it may determine, at public
auction to the highest bidder for cash in lawful money of the United States
payable at the time of sale. Trustee shall deliver to such purchaser or
purchasers thereof its good and sufficient deed or deeds conveying the property
so sold, but without any covenant or warranty, express or implied. The recitals
in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person, including, without limitation, Grantor,
Trustee or Beneficiary, may purchase at such sale and Grantor hereby covenants
to warrant and defend the title of such purchaser or purchasers.
(c)    After deducting all costs, fees and expenses of Trustee and of this
trust, including, without limitation, Trustee’s fees and reasonable attorneys’
fees and costs of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale in the following priority, to payment of: (i) first, all
sums expended under the terms of the Loan Documents, not then repaid, with
accrued interest thereon at the Default Rate; (ii) second, all sums due under
the Note; (iii) all other sums, then secured thereby; and (iv) the remainder, if
any, to the person or persons legally entitled thereto.
(d)    Trustee may postpone sale of all or any portion of the Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale, and
without further notice make such sale at the time fixed by the last
postponement, or may, in its discretion, give a new notice of sale.
(e)    Nothing in this Section dealing with foreclosure procedures or specifying
particular actions to be taken by Beneficiary shall be deemed to contradict or
add to the requirements and procedures now or hereafter specified by the laws of
the State of Texas, and any such inconsistency shall be resolved in favor of the
State’s law applicable at the time of foreclosure. In any event, all
foreclosures under the power of sale which is herein conferred shall be
accomplished in accordance with the following provisions:
(i)    Public Sale. Trustee is hereby authorized and empowered, and it shall be
Trustee’s special duty, upon such request of Beneficiary, to sell the Property,
or any part thereof, at public auction to the highest bidder for cash, with or
without having taken possession of same. Any such sale (including notice
thereof) shall comply with the applicable requirements, at the time of the sale,
of Section 51.002 of the Texas Property Code or, if and to the extent such
statute is not then in force, with the applicable requirements, at the time of
the sale, of the successor statute or statutes, if any, governing sales of Texas
real property under powers of sale conferred by deeds of trust. If there is no
statute in force at the time of the sale governing sales of Texas real property
under powers of sale conferred by deeds of trust, such sale shall comply with
applicable law, at the time of the sale, governing sales of Texas real property
under powers of sale conferred by deeds of trust. Trustee or its successor or
substitute may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee, including the
posting of notices, and the conduct of sale, but in the name and on behalf of
Trustee, its successor or substitute.
(ii)    Right to Require Proof of Financial Ability and/or Cash Bid. At any time
during the bidding, the Trustee may require a bidding party (i) to disclose its
full name, state and city of residence, occupation, and specific business office
location, and the name and address of the principal the bidding party is
representing (if applicable), and (ii) to demonstrate reasonable evidence of the
bidding party’s financial ability (or, if applicable, the financial ability of
the principal of such bidding party), as a condition to the bidding party
submitting bids at the foreclosure sale. If any such bidding party (the
“Questioned Bidder”) declines to comply with the Trustee’s requirement in this
regard, or if such Questioned Bidder does respond but the Trustee, in Trustee’s
sole and absolute discretion, deems the information or the evidence of the
financial ability of the Questioned Bidder (or, if applicable, the principal of
such bidding party) to be inadequate, then the Trustee may continue the bidding
with reservation; and in such event (A) the Trustee shall be authorized to
caution the Questioned Bidder concerning the legal obligations to be incurred in
submitting bids, and (B) if the Questioned Bidder is not the highest bidder at
the sale, or if having been

22



--------------------------------------------------------------------------------




the highest bidder the Questioned Bidder fails to deliver the cash purchase
price payment promptly to the Trustee, all bids by the Questioned Bidder shall
be null and void. The Trustee may, in Trustee’s sole and absolute discretion,
determine that a credit bid may be in the best interest of the Grantor and
Beneficiary, and elect to sell the Property for credit or for a combination of
cash and credit; provided, however, that the Trustee shall have no obligation to
accept any bid except an all cash bid. In the event the Trustee requires a cash
bid and cash is not delivered within a reasonable time after conclusion of the
bidding process, as specified by the Trustee, but in no event later than 3:45
p.m. local time on the day of sale, then said contingent sale shall be null and
void, the bidding process may be recommenced, and any subsequent bids or sale
shall be made as if no prior bids were made or accepted.
(iii)    Sale Subject to Unmatured Debt. In addition to the rights and powers of
sale granted under the preceding provisions of this subsection, if default is
made in the payment of any installment of the Secured Obligations and is not
cured within applicable cure periods, Beneficiary may, at Beneficiary’s option,
at once or at any time thereafter while any matured installment remains unpaid,
without declaring the entire Secured Obligations to be due and payable, orally
or in writing direct Trustee to enforce this Security Instrument and to sell the
Property subject to such unmatured Secured Obligations and to the rights,
powers, liens, security interests, and assignments securing or providing
recourse for payment of such unmatured Secured Obligations, in the same manner,
all as provided in the preceding provisions of this subsection. Sales made
without maturing the Secured Obligations may be made hereunder whenever there is
an uncured default in the payment of any installment of the Secured Obligations,
without exhausting the power of sale granted hereby, and without affecting in
any way the power of sale granted under this subsection, the unmatured balance
of the Secured Obligations or the rights, powers, liens, security interests, and
assignments securing or providing recourse for payment of the Secured
Obligations.
(iv)    Partial Foreclosure. Sale of a part of the Property shall not exhaust
the power of sale, but sales may be made from time to time until the Secured
Obligations are paid in full. It is intended by each of the foregoing provisions
of this subsection that Trustee may, after any request or direction by
Beneficiary, sell not only the land and the improvements, but also the equipment
and other interests constituting a part of the Property or any part thereof,
along with the land and the improvements or any part thereof, as a unit and as a
part of a single sale, or may sell at any time or from time to time any part or
parts of the Property separately from the remainder of the Property. It shall
not be necessary to have present or to exhibit at any sale any of the Property.
Any sale of personal property made hereunder shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with, or as part of, and upon the same notice as required for
the sale of real property under the power of sale granted herein.
(v)    Trustee’s Deeds. AFTER ANY SALE UNDER THIS SUBSECTION, TRUSTEE SHALL MAKE
GOOD AND SUFFICIENT DEEDS, ASSIGNMENTS, AND OTHER CONVEYANCES TO THE PURCHASER
OR PURCHASERS THEREUNDER IN THE NAME OF GRANTOR, CONVEYING THE PROPERTY OR ANY
PART THEREOF SO SOLD TO THE PURCHASER OR PURCHASERS WITH GENERAL WARRANTY OF
TITLE BY GRANTOR. IT IS AGREED THAT IN ANY DEEDS, ASSIGNMENTS OR OTHER
CONVEYANCES GIVEN BY TRUSTEE, ABSENT FRAUD, WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE, ANY AND ALL STATEMENTS OF FACT OR OTHER RECITALS THEREIN MADE AS TO
THE IDENTITY OF BENEFICIARY, THE OCCURRENCE OR EXISTENCE OF ANY EVENT OF
DEFAULT, THE NOTICE OF INTENTION TO ACCELERATE, OR ACCELERATION OF, THE MATURITY
OF THE SECURED OBLIGATIONS, THE REQUEST TO SELL, NOTICE OF SALE, TIME, PLACE,
TERMS AND MANNER OF SALE, AND RECEIPT, DISTRIBUTION, AND APPLICATION OF THE
MONEY REALIZED THEREFROM, THE DUE AND PROPER APPOINTMENT OF A SUBSTITUTE
TRUSTEE, AND WITHOUT BEING LIMITED BY THE FOREGOING, ANY OTHER ACT OR THING
HAVING BEEN DULY DONE BY OR ON BEHALF OF BENEFICIARY OR BY OR ON BEHALF OF
TRUSTEE, SHALL BE TAKEN BY ALL COURTS OF LAW AND EQUITY AS PRIMA FACIE EVIDENCE
THAT SUCH STATEMENTS OR RECITALS STATE TRUE, CORRECT, AND COMPLETE FACTS AND ARE
WITHOUT FURTHER QUESTION TO BE SO ACCEPTED, AND GRANTOR DOES HEREBY RATIFY AND
CONFIRM ANY AND ALL ACTS THAT TRUSTEE MAY LAWFULLY DO IN THE PREMISES BY VIRTUE
HEREOF.
7.8    Appointment of Receiver. To the extent permitted by law, Beneficiary
shall be entitled, as a matter of absolute right and without regard to the value
of any security for the Secured Obligations or the solvency of any person liable
therefor, to the appointment of a receiver for the Property upon ex-parte
application to any court of competent jurisdiction. Grantor waives any right to
any hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and its agents shall be empowered, but shall not be obligated to
(a) take possession of the Property and any businesses conducted by Grantor or
any other person thereon and any business assets used in connection therewith,
(b) exclude Grantor and Grantor’s agents, servants, and employees from the
Property, (c) collect the rents, issues, profits, and income therefrom, (d)
complete any construction which may be in progress, (e) do such

23



--------------------------------------------------------------------------------




maintenance and make such repairs and alterations as the receiver deems
necessary, (f) use all stores of materials, supplies, and maintenance equipment
on the Property and replace such items at the expense of the receivership
estate, (g) pay all taxes and assessments against the Property and the Chattels,
all premiums for insurance thereon, all utility and other operating expenses,
and all sums due under any prior or subsequent encumbrance, and (h) generally do
anything which Grantor could legally do if Grantor were in possession of the
Property. All expenses incurred by the receiver or its agents shall constitute a
part of the Secured Obligations. Any revenues collected by the receiver shall be
applied first to the expenses of the receivership, including attorneys’ fees
incurred by the receiver and by Beneficiary, together with interest thereon at
the Default Rate from the date incurred until repaid, and the balance shall be
applied toward the Secured Obligations in such order or manner as Beneficiary
may in its sole discretion elect or in such other manner as the court may
direct. Unless sooner terminated with the express consent of Beneficiary, any
such receivership will continue until the Secured Obligations have been
discharged in full, or until title to the Property has passed after foreclosure
sale and all applicable periods of redemption have expired.
7.9    Right to Make Repairs, Improvements. Should any part of the Property come
into the possession of Beneficiary, whether before or after an Event of Default,
Beneficiary may, but shall not be obligated to, use, operate, and/or make
repairs, alterations, additions and improvements to the Property for the purpose
of preserving it or its value. Grantor covenants to promptly reimburse and pay
to Beneficiary, at the place where the Note is payable, or at such other place
as may be designated by Beneficiary in writing, the amount of all reasonable
expenses (including the cost of any insurance, taxes, or other charges) incurred
by Beneficiary in connection with its custody, preservation, use or operation of
the Property, together with interest thereon from the date incurred by
Beneficiary at the Default Rate, and all such expenses, costs, taxes, interest,
and other charges shall be a part of the Secured Obligations. It is agreed,
however, that the risk of accidental loss or damage to the Property is
undertaken by Grantor and Beneficiary shall have no liability whatsoever for
decline in value of the Property, for failure to obtain or maintain insurance,
or for failure to determine whether any insurance ever in force is adequate as
to amount or as to the risks insured.
7.10    Collateral for All Obligations. Grantor acknowledges that the Property
is collateral for the full amount of the Secured Obligations. Neither
Beneficiary nor Trustee shall be required to marshal all or any part of the
Property or proceed against all or any part of the Property in any particular
sequence, and Beneficiary shall not be limited in the amount it can recover from
the Property to satisfy the Secured Obligations.
7.11    Surrender of Insurance. Provided (a) Beneficiary is replacing the
insurance policies maintained pursuant to the terms hereof with comparable
insurance policies providing comparable insurance coverage, or (b) Beneficiary
has foreclosed upon the Property, whether pursuant to judicial proceeding or by
exercise or power of sale, Beneficiary may surrender the insurance policies
maintained pursuant to the terms hereof, or any part thereof, and receive and
apply the unearned premiums as a credit on the Secured Obligations and, in
connection therewith, Grantor hereby appoints Beneficiary (or any officer of
Beneficiary), as the true and lawful agent and attorney-in-fact for Grantor
(with full powers of substitution), which power of attorney shall be deemed to
be a power coupled with an interest and therefore irrevocable, to collect such
premiums.
7.12    Indemnity of Trustee. If any suit or proceeding be brought against the
Trustee or Beneficiary relating to this Security Instrument or the loan secured
hereby or if any suit or proceeding be brought which may affect the value or
title of the Property, Grantor shall defend, indemnify and hold harmless and on
demand reimburse Trustee or Beneficiary from any loss, cost, damage or expense
unless caused by Trustee’s or Beneficiary’s negligence or willful misconduct and
any sums expended by Trustee or Beneficiary shall bear interest at the Default
Rate and shall be due and payable on demand. IT IS THE EXPRESS INTENTION OF
GRANTOR AND BENEFICIARY THAT THE INDEMNITY SET FORTH IN THIS SECTION SHALL COVER
LOSSES, COSTS, DAMAGES AND EXPENSES CAUSED BY THE NEGLIGENCE (EXCLUDING GROSS
NEGLIGENCE) OF THE INDEMNIFIED PARTY.
7.13    Civil Action. In the event that Trustee is named as a party to any civil
action as Trustee in this Security Instrument, the Trustee shall be entitled to
employ an attorney at law, including Trustee if Trustee is a licensed attorney,
to represent Trustee in such action and the reasonable attorney’s fee of the
Trustee in such action shall be paid by the Beneficiary and added to the
principal of the Note secured by this Security Instrument and bear interest at
the Default Rate provided in the Note.
7.14    Credit of Beneficiary. To the maximum extent permitted by the laws of
the State of Texas, on a sale made under or by virtue of this Article,
Beneficiary may bid and acquire the Property, or any part thereof, and in lieu
of paying cash thereof may apply to the purchase price, all or any portion of
the unpaid Secured Obligations in such order as Beneficiary may elect.
7.15    Prima Facie Evidence. Grantor agrees that, in any assignments, deeds,
bills of sale, notices of sale, or postings, given by Beneficiary, any and all
statements of fact or other recitals therein made as to the identity of
Beneficiary, or as to the occurrence or existence of any Event of Default, or as
to the acceleration of the maturity of the Secured Obligations, or as to the
request to sell, posting of notice of sale, notice of sale, time, place, terms
and manner of sale and receipt, distribution and application of the money
realized therefrom, and without being limited by the foregoing, as to any other
act or thing having been duly done by Beneficiary, shall be taken by all courts
of law and equity as prima facie evidence that such statements or recitals state
facts and are without further

24



--------------------------------------------------------------------------------




question to be so accepted, and Grantor does hereby ratify and confirm any and
all acts that Beneficiary may lawfully do by virtue hereof.
ARTICLE 8
ASSIGNMENT OF LEASES AND RENTS
8.1    Assignment of Leases and Rents. Grantor hereby unconditionally and
absolutely and presently grants, transfers and assigns unto Beneficiary all
rents, royalties, issues, profits and income (“Rents”) now or hereafter due or
payable for the occupancy or use of the Property, and all Leases, whether
written or oral, with all security therefor, including all guaranties thereof,
now or hereafter affecting the Property; on the condition that Beneficiary
hereby grants to Grantor, however, a license to collect and retain such Rents
prior to the occurrence of any Event of Default hereunder. Such license shall be
revocable by Beneficiary without notice to Grantor at any time after the
occurrence of an Event of Default. Grantor represents that the Rents and the
Leases have not been heretofore sold, assigned, transferred or set over by any
instrument now in force and will not at any time during the life of this
assignment be sold, assigned, transferred or set over by Grantor or by any
person or persons whomsoever; and Grantor has good right to sell, assign,
transfer and set over the same and to grant to and confer upon Beneficiary the
rights, interest, powers and authorities herein granted and conferred. Failure
of Beneficiary at any time or from time to time to enforce the assignment of
Rents and Leases under this Section shall not in any manner prevent its
subsequent enforcement, and Beneficiary is not obligated to collect anything
hereunder, but is accountable only for sums actually collected.
8.2    Further Assignments. Grantor shall give Beneficiary at any time upon
demand any further or additional forms of assignment of transfer of such Rents,
Leases and security as may be reasonably requested by Beneficiary, and shall
deliver to Beneficiary executed copies of all such Leases and security.
8.3    Application of Rents. Beneficiary shall be entitled to deduct and retain
a just and reasonable compensation from monies received hereunder for its
services or that of its agents in collecting such monies. Any monies received by
Beneficiary hereunder may be applied when received from time to time in payment
of any taxes, assessments or other liens affecting the Property regardless of
the delinquency, such application to be in such order as Beneficiary may
determine. The acceptance of this Security Instrument by Beneficiary or the
exercise of any rights by it hereunder shall not be, or be construed to be, an
affirmation by it of any Lease nor an assumption of any liability under any
Lease.
8.4    Collection of Rents. To the extent not prohibited by applicable law, upon
or at any time after an Event of Default shall have occurred and be continuing,
Beneficiary may declare all sums secured hereby immediately due and payable, and
may, at its option, without notice, and whether or not the Secured Obligations
shall have been declared due and payable, either in person or by agent, with or
without bringing any action or proceeding, or by a receiver to be appointed by a
court, (i) enter upon, take possession of, manage and operate the Property, or
any part thereof (including without limitation making necessary repairs,
alterations and improvements to the Property); (ii) make, cancel, enforce or
modify Leases; (iii) obtain and evict tenants; (iv) fix or modify Rents; (v) do
any acts which Beneficiary deems reasonably proper to protect the security
thereof; and (vi) either with or without taking possession of the Property, in
its own name sue for or otherwise collect and receive such Rents, including
those past due and unpaid. In connection with the foregoing, Beneficiary shall
be entitled and empowered to employ attorneys, and management, rental and other
agents in and about the Property and to effect the matters which Beneficiary is
empowered to do, and in the event Beneficiary shall itself effect such matters,
Beneficiary shall be entitled to charge and receive reasonable management,
rental and other fees therefor as may be customary in the area in which the
Property is located; and the reasonable fees, charges, costs and expenses of
Beneficiary or such persons shall be additional Secured Obligations. Beneficiary
may apply all funds collected as aforesaid, less costs and expenses of operation
and collection, including reasonable attorneys’ and agents’ fees, charges, costs
and expenses, as aforesaid, upon any Secured Obligations, and in such order as
Beneficiary may determine. The entering upon and taking possession of the
Property, the collection of such Rents and the application thereof as aforesaid
shall not cure or waive any default or waive, modify or affect notice of default
under the Note or this Security Instrument or invalidate any act done pursuant
to such notice.
8.5    Authority of Beneficiary. Any tenants or occupants of any part of the
Property are hereby authorized to recognize the claims of Beneficiary hereunder
without investigating the reason for any action taken by Beneficiary, or the
validity or the amount of indebtedness owing to Beneficiary, or the existence of
any default in the Note or this Security Instrument, or under or by reason of
this assignment of Rents and Leases, or the application to be made by
Beneficiary of any amounts to be paid to Beneficiary. The sole signature of
Beneficiary shall be sufficient for the exercise of any rights under this
assignment and the sole receipt of Beneficiary for any sums received shall be a
full discharge and release therefor to any such tenant or occupant of the
Property. Checks for all or any part of the rentals collected under this
assignment of Rents and Leases shall be drawn to the exclusive order of
Beneficiary.
8.6    Indemnification of Beneficiary. Nothing herein contained shall be deemed
to obligate Beneficiary to perform or discharge any obligation, duty or
liability of any lessor under any Lease of the Property, and Grantor shall and
does hereby indemnify and hold Beneficiary harmless from any and all liability,
loss or damage which Beneficiary may or might incur under any Lease of the
Property or by reason of this assignment; and any and all such liability, loss
or damage incurred by Beneficiary, together with the costs and expenses,
including reasonable attorneys’ fees, incurred by Beneficiary in defense of any
claims or demands therefor (whether

25



--------------------------------------------------------------------------------




successful or not), shall be additional Secured Obligations, and Grantor shall
reimburse Beneficiary therefor on demand. IT IS THE EXPRESS INTENTION OF GRANTOR
AND BENEFICIARY THAT THE INDEMNITY SET FORTH IN THIS SECTION SHALL COVER
LIABILITIES, LOSSES AND DAMAGES CAUSED BY THE NEGLIGENCE (EXCLUDING GROSS
NEGLIGENCE) OF THE INDEMNIFIED PARTY.
8.7    Texas Assignment of Rents Act. Notwithstanding anything to the contrary
in this Security Instrument, the Texas Assignment of Rents Act that was enacted
in 2011 and added to the Texas Property Code as new Chapter 64 will govern
enforcement of such assignment of rents, the application of proceeds, and the
turnover of rents to Beneficiary.
ARTICLE 9
MISCELLANEOUS PROVISIONS
9.1    Time of the Essence. Time is of the essence with respect to all of
Grantor’s obligations under the Loan Documents.
9.2    Joint and Several Obligations. If Grantor is more than one person or
entity, then (a) all persons or entities comprising Grantor are jointly and
severally liable for all of the Secured Obligations; (b) all representations,
warranties, and covenants made by Grantor shall be deemed representations,
warranties, and covenants of each of the persons or entities comprising Grantor;
(c) any breach, Default or Event of Default by any persons or entities
comprising Grantor hereunder shall be deemed to be a breach, Default or Event of
Default of Grantor; (d) any reference herein contained to the knowledge or
awareness of Grantor shall mean the knowledge or awareness of any of the persons
or entities comprising Grantor; and (e) any event creating personal liability of
any of the persons or entities comprising Grantor shall create personal
liability for all such persons or entities.
9.3    Waiver of Homestead and Other Exemptions. To the extent permitted by law,
Grantor hereby waives all rights to any homestead or other exemption to which
Grantor would otherwise be entitled under any present or future constitutional,
statutory, or other provision of applicable state or federal law. Grantor hereby
waives any right it may have to require Beneficiary to marshal all or any
portion of the security for the Secured Obligations.
9.4    Non-Recourse; Exceptions to Non-Recourse. Except as expressly set forth
in the Note, the recourse of Beneficiary with respect to the obligations
evidenced by the Note and the other Loan Documents shall be solely to the
Property, Chattels and Intangible Personalty, and any other collateral given as
security for the Note.
9.5    Rights and Remedies Cumulative. Beneficiary’s rights and remedies under
each of the Loan Documents are cumulative of the right and remedies available to
Beneficiary under each of the other Loan Documents and those otherwise available
to Beneficiary at law or in equity. No act of Beneficiary shall be construed as
an election to proceed under any particular provision of any Loan Document to
the exclusion of any other provision in the same or any other Loan Document, or
as an election of remedies to the exclusion of any other remedy which may then
or thereafter be available to Beneficiary.
9.6    No Implied Waivers. Beneficiary shall not be deemed to have waived any
provision of any Loan Document unless such waiver is in writing and is signed by
Beneficiary. Without limiting the generality of the preceding sentence, neither
Beneficiary’s acceptance of any payment with knowledge of a Default by Grantor,
nor any failure by Beneficiary to exercise any remedy following a Default by
Grantor shall be deemed a waiver of such Default, and no waiver by Beneficiary
of any particular Default on the part of Grantor shall be deemed a waiver of any
other Default or of any similar Default in the future.
9.7    No Third-Party Rights. No person shall be a third-party beneficiary of
any provision of any of the Loan Documents. All provisions of the Loan Documents
favoring Beneficiary are intended solely for the benefit of Beneficiary, and no
third party shall be entitled to assume or expect that Beneficiary will waive or
consent to modification of any such provision in Beneficiary’s sole discretion.
9.8    Preservation of Liability and Priority. Without affecting the liability
of Grantor or of any other person (except a person expressly released in
writing) for payment and performance of all of the Secured Obligations, and
without affecting the rights of Beneficiary with respect to any security not
expressly released in writing, and without impairing in any way the priority of
this Security Instrument over the interests of any person acquired or first
evidenced by recording subsequent to the recording hereof, Beneficiary may,
either before or after the maturity of the Note, and without notice or consent:
(a) release any person liable for payment or performance of all or any part of
the Secured Obligations; (b) make any agreement altering the terms of payment or
performance of all or any of the Secured Obligations; (c) exercise or refrain
from exercising, or waive, any right or remedy which Beneficiary may have under
any of the Loan Documents; (d) accept additional security of any kind for any of
the Secured Obligations; or (e) release or otherwise deal with any real or
personal property securing the Secured Obligations. Any person acquiring or
recording evidence of any interest of any nature in the Property, the Chattels,
or the Intangible Personalty shall be deemed, by acquiring such interest or
recording any evidence thereof, to have agreed and consented to any or all such
actions by Beneficiary.

26



--------------------------------------------------------------------------------




9.9    Subrogation of Beneficiary. Beneficiary shall be subrogated to the lien
of any previous encumbrance discharged with funds advanced by Beneficiary under
the Loan Documents, regardless of whether such previous encumbrance has been
released of record.
9.10    Notices. Any notice required or permitted to be given by Grantor or
Beneficiary under this Security Instrument shall be in writing and will be
deemed given (a) upon personal delivery, (b) on the first Business Day after
receipted delivery to a courier service which guarantees next-business-day
delivery, or (c) on the third Business Day after mailing, by registered or
certified United States mail, postage prepaid, in any case to the appropriate
party at its address set forth below:
If to Grantor:
The GC Net Lease (Houston Enclave) Investors, LLC
2121 Rosecrans Avenue, Suite 3321
El Segundo, California 90245
Attention: Mr. Joseph E. Miller
with a copy to:
Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, IL 60015
Attention: Mary Higgins, Esq.
If to Beneficiary:
The Variable Annuity Life Insurance Company
National Union Fire Insurance Company of Pittsburgh, PA.
c/o AIG Investments
777 S. Figueroa St., 16th Floor
Los Angeles, California 90017
Attn: Director-Mortgage Lending and Real Estate
with a copy to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attn: Peter C. Kelley, Esq.
Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GRANTOR OR BENEFICIARY ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT BENEFICIARY'S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GRANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. GRANTOR DOES HEREBY DESIGNATE AND APPOINT:
C T Corporation System
111 Eighth Avenue
13th Floor
New York, NY 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GRANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GRANTOR, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GRANTOR (I) SHALL GIVE PROMPT
NOTICE TO BENEFICIARY OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED

27



--------------------------------------------------------------------------------




AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR
OR REFUSES TO CONSENT TO SUCH DESIGNATION AS AUTHORIZED AGENT FOR GRANTOR
PURSUANT TO A WRITTEN CONSENT IN FORM AND SUBSTANCE SATISFACTORY TO BENEFICIARY.
9.11    Defeasance. Upon payment and performance in full of all of the Secured
Obligations, Beneficiary will execute and deliver to Grantor such documents as
may be required to release this Security Instrument of record.
9.12    Illegality. If any provision of this Security Instrument is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Security Instrument, the legality, validity, and enforceability
of the remaining provisions of this Security Instrument shall not be affected
thereby, and in lieu of each such illegal, invalid or unenforceable provision
there shall be added automatically as a part of this Security Instrument a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable. If the rights
and liens created by this Security Instrument shall be invalid or unenforceable
as to any part of the Secured Obligations, then the unsecured portion of the
Secured Obligations shall be completely paid prior to the payment of the
remaining and secured portion of the Secured Obligations, and all payments made
on the Secured Obligations shall be considered to have been paid on and applied
first to the complete payment of the unsecured portion of the Secured
Obligations. The required payments of unsecured portions of the Secured
Obligations provided for in this Section 9.12 may be deemed to be interest under
applicable law.
9.13    Usury Savings Clause. It is the intention of the parties hereto to
conform strictly to Applicable Usury Laws regarding the use, forbearance or
detention of any indebtedness secured by this Security Instrument, whether such
laws are now or hereafter in effect, including the laws of the United States of
America, the State of Texas or any other jurisdiction whose laws are applicable,
and including any subsequent revisions to or judicial interpretations of those
Laws, in each case to the extent they are applicable to such indebtedness (the
"Applicable Usury Laws"). Accordingly, if any acceleration of the maturity of
any indebtedness or any payment by Grantor or any other person in connection
with any indebtedness secured by this Security Instrument produces a rate in
excess of the Highest Lawful Rate (defined below) or if any transaction
contemplated by this Security Instrument would otherwise be usurious under any
Applicable Usury Laws, then, in that event, notwithstanding anything to the
contrary in this Security Instrument or any other Loan Document, it is agreed as
follows: (i) the provisions of this Section 9.13 shall govern and control this
Security Instrument and all other Loan Documents; (ii) the aggregate of all
interest under Applicable Usury Laws that is contracted for, taken, reserved,
charged, collected or received under the Loan Documents shall under no
circumstances exceed the Maximum Amount (defined below), and any amount that
would be excessive interest shall be applied to the reduction of the principal
amount owing by Grantor in respect of the Note and the other Loan Documents and
not to the payment of interest, or if such excessive amount exceeds such
principal amount, any such excess shall be promptly refunded to Grantor; (iii)
neither Grantor nor any other person shall be obligated to pay the amount of
such interest to the extent that it is in excess of the Maximum Amount; and (iv)
the provisions of this Security Instrument and the other Loan Documents
immediately shall be deemed reformed, without the necessity of the execution of
any new document or instrument, so as to comply with all Applicable Usury Laws.
All sums paid, or agreed to be paid hereunder for the use, forbearance or
detention of any indebtedness of Grantor shall, to the fullest extent permitted
by the Applicable Usury Laws, be amortized, prorated, allocated and spread
throughout the full term of the indebtedness secured by this Security
Instrument. As used herein, the term "Maximum Amount" means the maximum
nonusurious amount of interest which may be lawfully contracted for, reserved,
charged, collected or received by Beneficiary under the Loan Documents,
including this Security Instrument. If at any time any interest rate, together
with any other fees and additional amounts payable by Grantor that are deemed to
constitute interest under Applicable Usury Laws (the "Additional Interest"),
exceeds the Highest Lawful Rate, then the amount of interest to accrue pursuant
to the Note and the other Loan Documents shall be limited, notwithstanding
anything to the contrary herein or in any other Loan Document, to the Maximum
Amount. As used herein, the term "Highest Lawful Rate" means, on any day, the
maximum rate of interest, if any, that may be contracted for, taken, reserved,
charged, collected or received under all Applicable Usury Laws. To the extent
that the laws of the State of Texas apply, pursuant to the provisions of the
Texas Finance Code § 346.004, as amended, it is agreed that the provisions of
Chapter 346 of the Texas Finance Code, as amended (which regulates certain
revolving credit loans and revolving tri-party accounts), shall not govern or in
any other manner apply hereto or to the other Loan Documents or any of the
obligations under the Loan Documents, other than such § 346.004.
9.14    Obligations Binding Upon Grantor’s Successors. THE TRUSTEE MAY RESIGN OR
TRUSTEE BE REMOVED BY THE BENEFICIARY AT ANY TIME WITH OR WITHOUT CAUSE IN THE
MANNER PROVIDED BY LAW IN WRITING EXECUTED BY BENEFICIARY. BENEFICIARY MAY AT
ANY TIME APPOINT A SUCCESSOR TRUSTEE IN THE MANNER PROVIDED BY LAW. UPON THE
MAKING OF ANY SUCH APPOINTMENT AND DESIGNATION, ALL OF THE ESTATE AND TITLE OF
TRUSTEE IN THE PROPERTY SHALL VEST IN THE NAMED SUCCESSOR TRUSTEE AND WHICH
SHALL THEREUPON SUCCEED TO, AND SHALL HOLD, POSSESS AND EXECUTE, ALL THE RIGHTS,
POWERS, PRIVILEGES, IMMUNITIES AND DUTIES HEREIN CONFERRED UPON TRUSTEE. ALL
REFERENCES HEREIN TO “TRUSTEE” SHALL BE DEEMED TO REFER TO TRUSTEE (INCLUDING

28



--------------------------------------------------------------------------------




ANY SUCCESSOR(S) OR SUBSTITUTE(S) APPOINTED AND DESIGNATED AS HEREIN PROVIDED)
FROM TIME TO TIME ACTING HEREUNDER. THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE
RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING
TRUSTEE’S NEGLIGENCE), EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THE TRUSTEE SHALL HAVE THE RIGHT TO RELY ON ANY INSTRUMENT, DOCUMENT
OR SIGNATURE AUTHORIZING OR SUPPORTING ANY ACTION TAKEN OR PROPOSED TO BE TAKEN
BY HIM HEREUNDER, BELIEVED BY HIM IN GOOD FAITH TO BE GENUINE. ALL MONEYS
RECEIVED BY TRUSTEE SHALL, UNTIL USED OR APPLIED AS HEREIN PROVIDED, BE HELD IN
TRUST FOR THE PURPOSES FOR WHICH THEY WERE RECEIVED, BUT NEED NOT BE SEGREGATED
IN ANY MANNER FROM ANY OTHER MONEYS (EXCEPT TO THE EXTENT REQUIRED BY LAW), AND
TRUSTEE SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONEYS RECEIVED BY HIM
HEREUNDER. GRANTOR HEREBY RATIFIES AND CONFIRMS ANY AND ALL ACTS WHICH THE
HEREIN NAMED TRUSTEE OR HIS SUCCESSOR OR SUCCESSORS, SUBSTITUTE OR SUBSTITUTES,
IN THIS TRUST, SHALL DO LAWFULLY BY VIRTUE HEREOF. GRANTOR WILL REIMBURSE
TRUSTEE FOR, AND SAVE HIM HARMLESS AGAINST, ANY AND ALL LIABILITY AND EXPENSES
WHICH MAY BE INCURRED BY HIM IN THE PERFORMANCE OF HIS DUTIES. THE FOREGOING
INDEMNITY SHALL NOT TERMINATE UPON DISCHARGE OF THE SECURED OBLIGATIONS OR
FORECLOSURE, OR RELEASE OR OTHER TERMINATION, OF THIS SECURITY INSTRUMENT.
9.15    Construction. All pronouns and any variations of pronouns herein shall
be deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the identity of the parties may require. Whenever the terms herein are singular,
the same shall be deemed to mean the plural, as the identity of the parties or
the context requires.
9.16    Attorneys’ Fees. If Beneficiary refers this Security Instrument or any
other Loan Document to any attorney for collection or seeks legal advice
following the occurrence of an Event of Default by or with respect to Grantor
that has not been waived by Beneficiary expressly in writing, or if Beneficiary
is the prevailing party in any action instituted on this Security Instrument or
any other Loan Document, or if any other judicial or non-judicial proceeding is
instituted by Beneficiary or any other person (provided that with respect to any
judicial or non-judicial action instituted by any other person, either (A) such
person shall consist of Grantor or any affiliate thereof, or (B) such proceeding
shall include Grantor or any affiliate thereof as a party thereto, and the facts
alleged, on the basis of which any cause of action or claim shall be asserted in
such proceeding, involve the action(s) or omission(s) on the part of Grantor or
any affiliate thereof under this Security Instrument or other Loan Document),
and an attorney is employed by Beneficiary to appear in any such action or
proceeding, or in any action that materially affects Beneficiary’s interest in
this Security Instrument or the Property, or to seek appointment of a receiver
to reclaim, seek relief from a judicial or statutory stay, sequester, protect,
preserve or enforce Beneficiary’s interest in this Security Instrument or any
other security for the Note (including, but not limited to, proceedings under
federal bankruptcy law, in eminent domain, under the probate code, on appeal
(provided that for Beneficiary to recover appeal costs from Grantor hereunder,
Beneficiary shall have to be judicially determined to be a prevailing party in
such appeal), in arbitration, or in connection with any municipal, state or
federal tax lien), then Grantor and every endorser hereof and every person who
assumes the obligations secured by this Security Instrument or any of the other
Loan Documents jointly and severally promise(s) to pay reasonable attorneys’
fees for services performed by Beneficiary’s attorneys, and all costs and
expenses (including, without limitation, expert witness reasonable fees, costs
of exhibit preparation, document reproduction, postage, telecommunication
expenses and courier charges), incurred incident to such employment. If such
fees are not paid within ten (10) Business Days after demand therefor by
Beneficiary, all such costs and expenses shall bear interest at the Default Rate
and the repayment thereof shall also be secured by every instrument securing the
indebtedness evidenced hereby.
9.17    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
BENEFICIARY AND GRANTOR KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY
WAIVE, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, ANY RIGHT EITHER MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON
THIS SECURITY INSTRUMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
SECURITY INSTRUMENT OR ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR
TO ANY LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY
AND GRANTOR TO ENTER INTO THE LOAN.
9.18    Governing Laws. The substantive, procedural and internal laws of the
State of Texas shall govern the validity, construction, enforcement, and
interpretation of this Security Instrument, without regard to the conflicts of
laws principles of such State.
9.19    Inconsistency. In the event of any inconsistency between the terms of
the Loan Documents and the terms of that certain Mortgage Loan Application
between Grantor and Beneficiary, as amended, the terms of the Loan Documents
shall govern and control in all respects.

29



--------------------------------------------------------------------------------




9.20    Economic Sanctions, Anti-Money Laundering, Etc.. Grantor represents,
warrants and covenants to Beneficiary that:
(a)    None of the Grantor, the Guarantor nor any OFAC Controlling Persons is or
shall become: (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons (an “OFAC Listed Person”) published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”), or (ii) an agent, department, or instrumentality of, or otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person, entity, organization,
foreign country or regime that is the target of any sanctions programs
administered and/or enforced by OFAC, or (iii) blocked by or a target of United
States economic sanctions.
(b)    Neither the Grantor, the Guarantor nor any OFAC Controlling Person:  (i)
has been found in violation of, charged with, or convicted of, money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under the Currency and Foreign Transactions Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. economic sanctions violations, or (ii)
to Grantor’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. economic sanctions violations, or (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. economic sanctions,
or (iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.
(c)    None of the Grantor, Guarantor, the OFAC Controlling Persons, nor the
officers and directors of any of them:  (i) are owned or controlled by the
government or a national of Cuba, Iran, Sudan, Burma (Myanmar), North Korea or
Syria, (ii) are located in Cuba, Iran, Sudan, Burma (Myanmar), North Korea or
Syria, or (iii) does business in or with Cuba, Iran, Sudan, North Korea, Burma
(Myanmar) or Syria. 
(d)    Grantor shall promptly deliver to Beneficiary any certification or other
evidence reasonably requested from time to time by Beneficiary confirming
Grantor’s compliance with this Section.  The representations, warranties and
covenants set forth in this Section shall be deemed repeated and reaffirmed by
Grantor as of each date that Grantor makes a payment to Beneficiary under the
Note, this Security Instrument and the other Loan Documents or receives any
payment from Beneficiary.  Grantor shall promptly notify Beneficiary in writing
should Grantor become aware of any change in the information set forth in these
representations, warranties and covenants.
For the purposes of the foregoing Section:
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.
“OFAC Controlling Person” means any person or entity that controls either the
Grantor or the Guarantor, and all holders of 25% or more of the partnership,
voting stock, membership or other ownership interest of the Grantor or Guarantor
(as applicable), and/or any of the foregoing Controlling Persons.
“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Grantor, Guarantor or Controlling Person (as
applicable) conducts all or any part of its business, or which asserts
jurisdiction over any properties of any of the foregoing, or (b) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.
9.21    Successor Trustee. Trustee may resign by an instrument in writing
addressed to Beneficiary, or Trustee may be removed at any time without cause
and Beneficiary may substitute a successor or successors to any Trustee named
herein or acting hereunder by an instrument in writing executed and acknowledged
by Beneficiary mailed to Grantor and recorded in the county in which the
Property is located, and complying with all other provisions of applicable law.
In case of the death, resignation, removal or disqualification of Trustee or if
for any reason Beneficiary shall deem it desirable to appoint a substitute or
successor trustee to act instead of the herein named Trustee or any substitute
or successor trustee, then Beneficiary shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation as set forth
above and the authority hereby conferred shall extend to the appointment of
other successor and substitute trustees successively until the Secured
Obligations secured hereby have been paid in full or until the Property is sold
hereunder. Such appointment and designation by Beneficiary shall be full
evidence of the right and authority to make the same and of all facts therein
recited. If Beneficiary is a corporation and such appointment is executed in its
behalf by an officer of such corporation, such appointment shall be conclusively
presumed to be executed with authority and shall be valid and sufficient without
proof of any action by the board of directors or any superior officer of the
corporation. Upon the making of any such appointment and designation, all of the
estate and title of Trustee in the Property shall, without conveyance form the
Trustee predecessor, vest in the named successor or substitute trustee and he
shall thereupon succeed to and shall hold, possess and execute all the rights,
powers, privileges, immunities and duties

30



--------------------------------------------------------------------------------




herein conferred upon Trustee; but nevertheless, upon the written request of
Beneficiary or of the successor or substitute Trustee all of the estate and
title in the Property of the Trustee so ceasing to act, together with all the
rights, powers, privileges, immunities and duties herein conferred upon Trustee,
and shall duly assign, transfer and deliver any of the properties and moneys
held by said Trustee hereunder to said successor or substitute Trustee. All
references herein to Trustee shall be deemed to refer to the trustee (including
any successor or substitute appointed and designated as herein provided) from
time to time acting hereunder. Grantor hereby ratifies and confirms any and all
acts which the herein named Trustee or his successor or successors, substitute
or substitutes, in this trust, shall do lawfully by virtue hereof.
9.22    Co-Lending.
(a)    Notwithstanding that the Loan is evidenced by the VALIC Note and the NUF
Note separately, Beneficiary agrees that the Holder (as defined in the Notes) of
each of the Notes shall pursue the same remedies simultaneously under the Notes
and under the other Loan Documents as if the Loan were evidenced by only one
promissory note.
(b)    Grantor and Guarantor shall be entitled to rely, shall be obligated to
rely, and shall be fully protected in relying upon any written resolution,
notice, consent, approval, waiver, certificate, affidavit, letter, telegram,
facsimile, telex, e-mail, statement or other document (each a “Communication”)
believed by it to be genuine and correct and solely to the extent that such
Communication is signed, sent or made by both VALIC and NUF in connection with
the Loan. Any Communication not signed or sent by or on behalf of both VALIC and
NUF shall not be valid.
9.23    NO ORAL AGREEMENTS. THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



31



--------------------------------------------------------------------------------




[SIGNATURE PAGE TO DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, AND
ASSIGNMENT OF LEASES AND RENTS (TEXAS)]
IN WITNESS WHEREOF, Grantor has executed and delivered this Security Instrument
as of the date first mentioned above.
THE GC NET LEASE (HOUSTON ENCLAVE) INVESTORS, LLC,
a Delaware limited liability company
By: The GC Net Lease (Houston Enclave) Member, LLC,
a Delaware limited liability company,
its Sole Member
By: Griffin Capital Essential Asset Operating Partnership, L.P.,
a Delaware limited partnership,
its Sole Member
By: Griffin Capital Essential Asset REIT, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Joseph E. Miller            
Joseph E. Miller, Chief Financial Officer



32

